 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

CH REALTY VII – CARROLL MF ORLANDO HUNTER'S CREEK, L.L.C.

AND

CH REALTY VII – CARROLL MF ORLANDO METROWEST, L.L.C.

AS SELLER

 

AND

 

BLUEROCK REAL ESTATE, L.L.C.

AS PURCHASER

 

DATED SEPTEMBER 7, 2017

 

 

 

 

TABLE OF CONTENTS

 

    Page No.       ARTICLE 1 Basic Information 1 Section 1.2 Closing Costs 3
Section 1.3 Notice Addresses 3       ARTICLE 2 Property 4 Section 2.1 Hunter's
Creek Property 4 Section 2.2 Metrowest Property 5 Section 2.3 Property 7      
ARTICLE 3 Earnest Money 7 Section 3.1 Deposit and Investment of Earnest Money 7
Section 3.2 Independent Consideration 8 Section 3.3 Form; Failure to Deposit 8
Section 3.4 Disposition of Earnest Money 8       ARTICLE 4 Due Diligence 8
Section 4.1 Due Diligence Materials To Be Delivered 8 Section 4.2 Due Diligence
Materials To Be Made Available 9 Section 4.3 Physical Due Diligence 10 Section
4.4 Due Diligence/Termination Right 10 Section 4.5 Return of Documents and
Reports 11 Section 4.6 Service Contracts, Equipment Leases and License Agreement
11 Section 4.7 Proprietary Information; Confidentiality 11 Section 4.8 No
Representation or Warranty by Seller 12 Section 4.9 Purchaser's Responsibilities
12 Section 4.10 Purchaser's Agreement to Indemnify 12       ARTICLE 5 Title and
Survey 12 Section 5.1 Title Commitment 12 Section 5.2 New or Updated Survey 13
Section 5.3 Title and Survey Objections 13 Section 5.4 Delivery of Title Policy
at Closing 14       ARTICLE 6 Operations and Risk of Loss 14 Section 6.1 Ongoing
Operations 14 Section 6.2 Notices 16 Section 6.3 Damage 16 Section 6.4
Condemnation 17 Section 6.5 No Additional Encumbrances 17 Section 6.6 Condition
of Vacant Units 17       ARTICLE 7 Closing 17 Section 7.1 Closing 17 Section 7.2
Conditions to Parties' Obligation to Close 17 Section 7.3 Seller's Deliveries in
Escrow 18 Section 7.4 Purchaser's Deliveries in Escrow 19 Section 7.5 Closing
Statements 20

 

 

 

  

Section 7.6 Purchase Price 20 Section 7.7 Possession 20 Section 7.8 Delivery of
Books and Records 20 Section 7.9 Notice to Tenants 20       ARTICLE 8
Prorations, Deposits, Commissions 21 Section 8.1 Prorations 21 Section 8.2
Leasing Costs 22 Section 8.3 Closing Costs 23 Section 8.4 Final Adjustment After
Closing 23 Section 8.5 Tenant Deposits 23 Section 8.6 Commissions 23      
ARTICLE 9 Representations and Warranties 23 Section 9.1 Seller's Representations
and Warranties 23 Section 9.2 Purchaser's Representations and Warranties 24
Section 9.3 Parties’ Knowledge 25 Section 9.4 Survival of Representations and
Warranties; Post-Closing Claims of Breach 26       ARTICLE 10 Default and
Remedies 26 Section 10.1 Seller's Remedies 26 Section 10.2 Purchaser's Remedies
27 Section 10.3 Attorneys' Fees 27 Section 10.4 Other Expenses 27       ARTICLE
11 Disclaimers, Release and Indemnity 28 Section 11.1 Disclaimers By Seller 28
Section 11.2 Sale "As Is, Where Is" 28 Section 11.3 Seller Released from
Liability 29 Section 11.4 "Hazardous Materials" Defined 29 Section 11.5
Intentionally Omitted 29 Section 11.6 Survival 29       ARTICLE 12 Miscellaneous
30 Section 12.1 Parties Bound; Assignment 30 Section 12.2 Headings 30 Section
12.3 Invalidity and Waiver 30 Section 12.4 Governing Law 30 Section 12.5
Survival 30 Section 12.6 Entirety and Amendments 30 Section 12.7 Time 30 Section
12.8 Confidentiality; Press Releases 30 Section 12.9 No Electronic Transactions
31 Section 12.10 Notices 31 Section 12.11 Construction 31 Section 12.12
Calculation of Time Periods 31 Section 12.13 Execution in Counterparts 32
Section 12.14 No Recordation 32 Section 12.15 Further Assurances 32 Section
12.16 Discharge of Obligations 32 Section 12.17 ERISA 32

 

 

  

Section 12.18 No Third Party Beneficiary 32 Section 12.19 Reporting Person 32
Section 12.20 Intentionally Omitted 32 Section 12.21 Jurisdiction and Venue 33
Section 12.22 Radon Gas 33 Section 12.23 Energy Disclosure 33 Section 12.24
Obligations Regarding Financial Information 33

 



 

 

 

LIST OF DEFINED TERMS

 

  Page No.     Additional Property Information 9 Agreement 1 Assignment 19
business day 32 Casualty Estimate 16 CERCLA 29 Closing 18 Closing Date 2 Code 25
Cooperation Period 34 Deed 19 Earnest Money 1 Effective Date 2 Equipment Leases
7 ERISA 25 Escrow Agent 2 Extension Earnest Money 1 Extension Notice 18
Hazardous Material 30 Hazardous Materials 30 Hazardous Substance 30 Hunter's
Creek Equipment Leases 5 Hunter's Creek Improvements 4 Hunter's Creek Intangible
Personal Property 5 Hunter's Creek Land 4 Hunter's Creek Leases 4 Hunter's Creek
License Agreements 5 Hunter's Creek Property 4 Hunter's Creek Real Property 4
Hunter's Creek Seller 1 Hunter's Creek Service Contracts 5 Hunter's Creek
Tangible Personal Property 4 Improvements 7 Independent Consideration 8
Information Delivery Date 2 Initial Earnest Money 1 Inspection Period 2
Intangible Personal Property 7 Land 7 Lease Files 9 Leases 7 Leasing Costs 23
License Agreements 7 Material Damage 17 Materially Damaged 17 Metrowest
Equipment Leases 7

 

 1 

 

  

Metrowest Improvements 6 Metrowest Intangible Personal Property 7 Metrowest Land
6 Metrowest Leases 6 Metrowest License Agreements 7 Metrowest Property 5
Metrowest Real Property 6 Metrowest Seller 1 Metrowest Service Contracts 6
Metrowest Tangible Personal Property 6 Natural Gas Liquids 30 Notice to Proceed
10 Objection 13 Objection Notice 13 OFAC 25 Operating Statements 9 Permitted
Exceptions 14 Permitted Outside Parties 11 Petroleum 30 Plan 25 Pollutant or
Contaminant 30 Property 7 Property Audits 34 Property Documents 10 Property
Information 8 Purchase Price 1 Purchaser 1 Purchaser Representatives 9
Purchaser's Knowledge Parties 26 Real Property 7 Rent Ready Condition 17 Rent
Roll 9 Rent-Ready Date 17 Report 11 Reports 11 Required Monetary Liens 14 Seller
1 Seller’s Closing Certificate 19 Seller's Representatives 26 Service Contracts
7 Survey 13 Survival Period 26 Tangible Personal Property 7 Taxes 21 Tenant
Notice Letter 20 Tenant Receivables 22 Title Commitment 13 Title Commitment
Delivery Date 2 Title Company 2 Title Policy 15 to Purchaser's knowledge 26

 

 2 

 

  

to Seller's knowledge 26 to the best of Purchaser's knowledge 26 to the best of
Seller's knowledge 26 Unbilled Tenant Receivables 22 Uncollected Delinquent
Tenant Receivables 22 Voluntary Encumbrances 14

 

 3 

 

 

PURCHASE AND SALE AGREEMENT

[Arium Hunter's Creek and Arium at Metrowest, Orlando, Florida]

 

This Purchase and Sale Agreement (this "Agreement") is made and entered into by
and between Purchaser and Seller.

 

RECITALS

 

A.           Defined terms are indicated by initial capital letters. Defined
terms shall have the meaning set forth herein, whether or not such terms are
used before or after the definitions are set forth.

 

B.           Purchaser desires to purchase the Property and Seller desires to
sell, assign and convey the Property, all upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

ARTICLE 1

Basic Information

 

 

1.1.1           Seller:

 

Collectively, CH REALTY VII – CARROLL MF ORLANDO HUNTER'S CREEK, L.L.C., a
Delaware limited liability company ("Hunter's Creek Seller"), and CH REALTY VII
– CARROLL MF ORLANDO METROWEST, L.L.C., a Delaware limited liability company
("Metrowest Seller").

 

1.1.2           Purchaser:  

BLUEROCK REAL ESTATE, L.L.C., a Delaware limited liability company

 

1.1.3           Purchase Price:    

$183,500,000.00, of which $97,500,000.00 shall be allocated to the Hunter’s
Creek Property and $86,000,000.00 shall be allocated to the Metrowest Property.

 

1.1.4           Earnest Money:   $3,600,000.00 (the "Initial Earnest Money"),
including interest thereon, to be deposited in accordance with Section 3.1
below, and to be increased by $1,800,000.00 (the "Extension Earnest Money") to
$5,400,000.00, plus interest thereon, if Purchase delivers an Extension Notice
pursuant to Section 7.1.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 1 

 

  

1.1.5           Title Company:  

Commonwealth Title of Dallas

2651 N. Harwood, Suite 260

Dallas, Texas 75201

Attn.: Sharon Cooper

Telephone number: (214) 855-8400

Facsimile number: (214) 754-9066

E-mail: sharoncooper@cltlt.com

 

1.1.6           Escrow Agent:  

Commonwealth Title of Dallas

2651 N. Harwood, Suite 260

Dallas, Texas 75201

Attn.: Sharon Cooper

Telephone number: (214) 855-8400

Facsimile number: (214) 754-9066

E-mail: sharoncooper@cltlt.com

 

1.1.7           Intentionally Omitted:           1.1.8           Effective Date:
  The date on which this Agreement is executed by the latter to sign of
Purchaser or Seller, as indicated on the signature page of this Agreement.  If
the execution date is left blank by either Purchaser or Seller, the Effective
Date shall be the execution date inserted by the other party.      
1.1.9           Property Information Delivery Date:   The date which is five (5)
business days after the Effective Date.       1.1.10         Title Commitment
Delivery Date:   The date which is five (5) business days after the Effective
Date.       1.1.11         Intentionally Omitted:          
1.1.12         Intentionally Omitted:           1.1.13         Inspection
Period:   The period beginning on the Effective Date and ending at 5:00 p.m.
Dallas, Texas time on September 7, 2017.       1.1.14         Closing Date:  
October 6, 2017, unless extended to November 6, 2017 pursuant to Section 7.1.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 2 

 

  

Section 1.2           Closing Costs. Closing costs shall be allocated and paid
as follows:

 

COST  

RESPONSIBLE

PARTY

Title Commitment required to be delivered pursuant to Section 5.1.   Seller
Premium for Title Policy required to be delivered pursuant to Section 5.4.  
Seller Premium for any upgrade of Title Policy for any additional coverage and
any endorsements desired by Purchaser (other than any endorsements that Seller
elects to obtain, in its sole discretion, to cure a Purchaser title objection
hereunder, which shall be paid by Seller), any inspection fee charged by the
Title Company, tax certificates, municipal and utility lien certificates, and
any other Title Company charges   Purchaser Costs of Survey and/or any
revisions, modifications or recertifications thereto   Purchaser Costs for UCC
searches   Purchaser Per-page recording fees for recordable conveyance documents
  Seller Any deed taxes, documentary stamp taxes or transfer taxes payable on
the conveyance of the Property to Purchaser   Seller Any mortgage taxes,
intangible taxes or other similar taxes, fees or assessments associated with any
Purchaser financing on the Property   Purchaser Any escrow fee charged by Escrow
Agent for holding the Earnest Money or conducting the Closing  

Purchaser: ½

Seller: ½

All other closing costs, expenses, charges and fees   As customary in Orange
County, Florida

 

Section 1.3           Notice Addresses:

 

Purchaser:

 

Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: Ryan MacDonald

Telephone: (646) 649-9150

E-mail: rmacdonald@bluerockre.com

 

Copy to:

 

Nelson Mullins Riley & Scarborough LLP

Atlantic Station

201 17th Street, NW, Suite 1700

Atlanta, Georgia 30363

Attention: Eric R. Wilensky

Telephone: (404) 322-6469

E-mail: eric.wilensky@nelsonmullins.com

 

Seller:

 

c/o CH Realty VII/MF Orlando

Properties Investor, L.L.C.

3819 Maple Avenue

Dallas, Texas 75219

Attention: Madeline Lewis

Telephone: (214) 661-8371

E-mail: mlewis@crowholdings.com

Copy to:

 

c/o Carroll Co-Invest III Orlando

Portfolio, LLC

3340 Peachtree Road NE, Suite 2250

Atlanta, GA 30326

Attention: Josh Champion

Telephone: (404) 812-8270

E-mail: josh.champion@carrollorg.com

 

With an additional copy to:

 

Locke Lord LLP

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: Thomas P. Arnold

Telephone: (214) 740-8656

E-mail: tarnold@lockelord.com

 

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 3 

 

 

ARTICLE 2

Property

 

Section 2.1           Hunter's Creek Property. Subject to the terms and
conditions of this Agreement, Hunter's Creek Seller agrees to sell, assign and
convey to Purchaser, and Purchaser agrees to purchase from Hunter's Creek
Seller, the following property (collectively, the "Hunter's Creek Property"):

 

2.1.1       Hunter's Creek Real Property. All of Hunter’s Creek Seller’s right,
title and interest to the land described as the Hunter's Creek Land in Exhibit
A-1 attached hereto (the "Hunter's Creek Land"), together with (a) all
buildings, structures, fixtures, parking facilities, and other improvements
located thereon, but expressly excluding improvements and structures owned by
any tenant ("Hunter's Creek Improvements"), (b) without warranty, all right,
title and interest of Hunter's Creek Seller, if any, in and to the rights,
benefits, privileges, and easements appurtenant to Hunter’s Creek Seller’s
interest in the Hunter’s Creek Land and the Hunter’s Creek Improvements, if any,
including, without limitation, all of Hunter’s Creek Seller’s right, title and
interest, if any, in and to all mineral, oil, gas and other hydrocarbons, water
rights, air rights, and development rights, and all rights-of-way, tenements,
hereditaments, and other appurtenances thereon (whether now or hereinafter
existing) or in anywise appertaining thereto used in connection with the
beneficial use and enjoyment of the Hunter’s Creek Land and Hunter’s Creek
Improvements, and (c) without warranty, all right, title, and interest of
Hunter's Creek Seller, if any, in and to all strips and gores and any land lying
in the bed of any street, road or alley, open or proposed, adjoining the
Hunter's Creek Land (collectively, the "Hunter's Creek Real Property").

 

2.1.2       Hunter's Creek Leases. All of Hunter's Creek Seller's right, title
and interest, without warranty, in all leases and other occupancy agreements of
the Hunter's Creek Real Property (other than Hunter's Creek License Agreements),
including leases which may be made by Hunter’s Creek Seller after the Effective
Date and prior to Closing as permitted by this Agreement, all amendments and
assignments of any of the foregoing, and all security and other refundable
deposits held by Hunter's Creek Seller in connection therewith and any
guarantees given thereunder to the extent assignable (collectively, the
"Hunter's Creek Leases").

 

2.1.3       Hunter's Creek Tangible Personal Property. All of Hunter's Creek
Seller's right, title and interest, without warranty, in the equipment,
machinery, furniture, furnishings, appliances, signs, carts, tools, unopened or
otherwise usable supplies and keys and other tangible personal property, if any,
owned by Hunter's Creek Seller and now or hereafter located in and used in
connection with the operation, ownership or management of the Hunter's Creek
Real Property, including, without limitation, such personalty shown on Schedule
2.1.3 attached hereto and incorporated herein by reference, but specifically
excluding any items of personal property owned or leased by Hunter's Creek
Seller's property manager or tenants at or on the Hunter's Creek Real Property
and further excluding any items of personal property owned by third parties and
leased to Hunter's Creek Seller (collectively, the "Hunter's Creek Tangible
Personal Property").

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 4 

 

  

2.1.4       Hunter's Creek Intangible Personal Property. All of Hunter's Creek
Seller's right, title and interest, if any, without warranty, in all intangible
personal property related to the Hunter's Creek Real Property and the Hunter's
Creek Improvements, including, without limitation: all trade names and
trademarks associated with the Hunter's Creek Real Property and the Hunter's
Creek Improvements, including Hunter's Creek Seller's rights and interests, if
any, in the name of the Hunter's Creek Real Property; the plans and
specifications and other architectural and engineering drawings for the Hunter's
Creek Improvements, if any (to the extent owned by Hunter's Creek Seller and
assignable without cost by Hunter's Creek Seller); those certain contract rights
related to the operation, ownership, repair or management of the Hunter's Creek
Real Property, including maintenance, service, construction and supply contracts
shown more particularly on Schedule 2.1.4 attached hereto and by this reference
made a part hereof and including contracts which may be made by Hunter's Creek
Seller after the Effective Date and prior to Closing as permitted by this
Agreement, but not including Hunter's Creek Leases or Hunter's Creek License
Agreements (collectively, the "Hunter's Creek Service Contracts") (but only to
the extent assignable without cost by Hunter's Creek Seller and to the extent
that Hunter's Creek Seller's obligations thereunder are expressly assumed by
Purchaser pursuant to this Agreement); warranties (to the extent owned by
Hunter's Creek Seller and assignable without cost by Hunter's Creek Seller);
governmental permits, approvals and licenses, if any (to the extent owned by
Hunter's Creek Seller and assignable without cost by Hunter's Creek Seller); all
telephone exchange numbers (to the extent owned by Hunter's Creek Seller and
assignable without cost to Hunter's Creek Seller; any freely assignable website
domain names associated with the Hunter’s Creek Real Property (including
http://ariumhunterscreek.com); and all freely assignable content used or
displayed under such domain (all of the items described in this Section 2.1.4
collectively referred to as the "Hunter's Creek Intangible Personal Property").
Hunter's Creek Tangible Personal Property and Hunter's Creek Intangible Personal
Property shall not include (a) any appraisals or other economic evaluations of,
or projections with respect to, all or any portion of the Hunter's Creek
Property, including, without limitation, budgets prepared by or on behalf of
Hunter's Creek Seller or any affiliate of Hunter's Creek Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Hunter's Creek Property and/or Hunter's Creek Seller, or which
are subject to a confidentiality agreement, and (c) any trade name, mark or
other identifying material that includes the names "Trammell Crow," "Crow
Holdings Capital Partners," "CH Realty," "Crow Holdings" or any derivative
thereof.

 

2.1.5       Hunter's Creek License Agreements and Equipment Leases. All of
Hunter's Creek Seller's right, title and interest, without warranty, in and to
(a) all agreements (other than Hunter's Creek Leases and Hunter’s Creek
Equipment Leases), if any, for the leasing or licensing of rooftop space or
equipment, telecommunications equipment, cable access and other space, equipment
and facilities that are located on or within the Hunter's Creek Real Property
and generate income to Hunter's Creek Seller as the owner of the Hunter's Creek
Real Property as shown on Schedule 2.1.5 attached hereto and incorporated herein
by reference, including agreements which may be made by Hunter's Creek Seller
after the Effective Date and prior to Closing as permitted by this Agreement
(the "Hunter's Creek License Agreements"); and (b) all leases of equipment to
Hunter’s Creek Seller (to the extent that same are assignable by Hunter’s Creek
Seller without cost and to the extent that Hunter's Creek Seller's obligations
thereunder are expressly assumed by Purchaser pursuant to this Agreement) as
shown on Schedule 2.1.5 attached hereto and incorporated herein by reference,
including agreements which may be made by Hunter's Creek Seller after the
Effective Date and prior to Closing as permitted by this Agreement (the
“Hunter’s Creek Equipment Leases”). Anything in this Agreement to the contrary
notwithstanding, Purchaser shall assume all the obligations of the "lessor" or
"licensor" under all Hunter's Creek License Agreements which by their terms
cannot be terminated without penalty or payment of a fee in excess of $5,000 in
amount.

 

Section 2.2           Metrowest Property. Subject to the terms and conditions of
this Agreement, Metrowest Seller agrees to sell, assign and convey to Purchaser,
and Purchaser agrees to purchase from Metrowest Seller, the following property
(collectively, the "Metrowest Property"):

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 5 

 

  

2.2.1       Metrowest Real Property. All of Metrowest Seller’s right, title and
interest to the land described as the Metrowest Land in Exhibit A-2 attached
hereto (the "Metrowest Land"), together with (a) all buildings, structures,
fixtures, parking facilities and other improvements located thereon, but
expressly excluding improvements and structures owned by any tenant ("Metrowest
Improvements"), (b) without warranty, all right, title and interest of Metrowest
Seller, if any, in and to the rights, benefits, privileges, and easements
appurtenant to Metrowest Seller’s interest in the Metrowest Land and the
Metrowest Improvements, if any, including, without limitation, all of Metrowest
Seller’s right, title and interest, if any, in and to all mineral, oil, gas and
other hydrocarbons, water rights, air rights, and development rights, and all
rights-of-way, tenements, hereditaments, and other appurtenances thereon
(whether now or hereinafter existing) or in anywise appertaining thereto used in
connection with the beneficial use and enjoyment of the Metrowest Land and
Metrowest Improvements, and (c) without warranty, all right, title, and interest
of Metrowest Seller, if any, in and to all strips and gores and any land lying
in the bed of any street, road or alley, open or proposed, adjoining the
Metrowest Land (collectively, the "Metrowest Real Property").

 

2.2.2       Metrowest Leases. All of Metrowest Seller's right, title and
interest, without warranty, in all leases and other occupancy agreements of the
Metrowest Real Property (other than Metrowest License Agreements), including
leases which may be made by Metrowest Seller after the Effective Date and prior
to Closing as permitted by this Agreement, all amendments and assignments of any
of the foregoing, and all security and other refundable deposits held by
Metrowest Seller in connection therewith and any guarantees given thereunder to
the extent assignable (collectively, the "Metrowest Leases").

 

2.2.3       Metrowest Tangible Personal Property. All of Metrowest Seller's
right, title and interest, without warranty, in the equipment, machinery,
furniture, furnishings, appliances, signs, carts, tools, unopened or otherwise
usable supplies and keys and other tangible personal property, if any, owned by
Metrowest Seller and now or hereafter located in and used in connection with the
operation, ownership or management of the Metrowest Real Property, including,
without limitation, such personalty as shown on Schedule 2.2.3 attached hereto
and incorporated herein by reference, but specifically excluding any items of
personal property owned or leased by Metrowest Seller's property manager or
tenants at or on the Metrowest Real Property and further excluding any items of
personal property owned by third parties and leased to Metrowest Seller
(collectively, the "Metrowest Tangible Personal Property").

 

2.2.4       Metrowest Intangible Personal Property. All of Metrowest Seller's
right, title and interest, if any, without warranty, in all intangible personal
property related to the Metrowest Real Property and the Metrowest Improvements,
including, without limitation: all trade names and trademarks associated with
the Metrowest Real Property and the Metrowest Improvements, including Metrowest
Seller's rights and interests, if any, in the name of the Metrowest Real
Property; the plans and specifications and other architectural and engineering
drawings for the Metrowest Improvements, if any (to the extent owned by
Metrowest Seller and assignable without cost by Metrowest Seller); those certain
contract rights related to the operation, ownership, repair or management of the
Metrowest Real Property, including maintenance, service, construction and supply
contract shown more particularly on Schedule 2.2.4 attached hereto and by this
reference made a part hereof, and including contracts which may be made by
Metrowest Seller after the Effective Date and prior to Closing as permitted by
this Agreement, but not including Metrowest Leases or Metrowest License
Agreements (collectively, the "Metrowest Service Contracts") (but only to the
extent assignable without cost by Metrowest Seller and to the extent that
Metrowest Seller's obligations thereunder are expressly assumed by Purchaser
pursuant to this Agreement); warranties (to the extent owned by Metrowest Seller
and assignable without cost by Metrowest Seller); governmental permits,
approvals and licenses, if any (to the extent owned by Metrowest Seller and
assignable without cost to Metrowest Seller); all telephone exchange numbers (to
the extent owned by Metrowest Seller and assignable without cost by Metrowest
Seller; all freely assignable website domain names associated with the Metrowest
Real Property (including http://ariummetrowest.com) and all freely assignable
content used or displayed under such domain (all of the items described in this
Section 2.2.4 collectively referred to as the "Metrowest Intangible Personal
Property"). Metrowest Tangible Personal Property and Metrowest Intangible
Personal Property shall not include (a) any appraisals or other economic
evaluations of, or projections with respect to, all or any portion of the
Metrowest Property, including, without limitation, budgets prepared by or on
behalf of Metrowest Seller or any affiliate of Metrowest Seller, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Metrowest Property and/or Metrowest Seller, or which are subject
to a confidentiality agreement, and (c) any trade name, mark or other
identifying material that includes the names "Trammell Crow," "Crow Holdings
Capital Partners," "CH Realty," "Crow Holdings" or any derivative thereof.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 6 

 

  

2.2.5       Metrowest License Agreements. All of Metrowest Seller's right, title
and interest, without warranty, in and to (a) all agreements (other than
Metrowest Leases and Metrowest Equipment Leases), if any, for the leasing or
licensing of rooftop space or equipment, telecommunications equipment, cable
access and other space, equipment and facilities that are located on or within
the Metrowest Real Property and generate income to Metrowest Seller as the owner
of the Metrowest Real Property as shown on Schedule 2.2.5 attached hereto and
incorporated herein by reference, including agreements which may be made by
Metrowest Seller after the Effective Date and prior to Closing as permitted by
this Agreement (the "Metrowest License Agreements"); and (b) all leases of
equipment to Metrowest Seller (to the extent that same are assignable by
Metrowest Seller without cost and to the extent that Metrowest Seller's
obligations thereunder are expressly assumed by Purchaser pursuant to this
Agreement) as shown on Schedule 2.2.5 attached hereto and incorporated herein by
reference, including agreements which may be made by Metrowest Seller after the
Effective Date and prior to Closing as permitted by this Agreement (the
"Metrowest Equipment Leases"). Anything in this Agreement to the contrary
notwithstanding, Purchaser shall assume all the the "lessor" or "licensor" under
all Metrowest License Agreements which by their terms cannot be terminated
without penalty or payment of a fee in excess of $5,000 in amount.

 

Section 2.3           Property. As used herein, (a) the Hunter's Creek Property
and the Metrowest Property shall be collectively called the "Property", (b) the
Hunter's Creek Land and the Metrowest Land shall be collectively called the
"Land", (c) the Hunter's Creek Improvements and the Metrowest Improvements shall
be collectively called the "Improvements", (d) the Hunter's Creek Real Property
and the Metrowest Real Property shall be collectively called the "Real
Property", (e) the Hunter's Creek Leases and the Metrowest Leases shall be
collectively called the "Leases", (f) the Hunter's Creek Tangible Personal
Property and the Metrowest Tangible Personal Property shall be collectively
called the "Tangible Personal Property ", (g) the Hunter's Creek Service
Contracts and the Metrowest Service Contracts shall be collectively called the
"Service Contracts", (h) the Hunter's Creek Intangible Personal Property and the
Metrowest Intangible Personal Property shall be collectively called the
"Intangible Personal Property", (i) the Hunter's Creek License Agreements and
the Metrowest License Agreements shall be collectively called the "License
Agreements", and (j) the Hunter's Creek Equipment Leases and the Metrowest
Equipment Leases shall be collectively called the "Equipment Leases ".

 

ARTICLE 3

Earnest Money

 

Section 3.1           Deposit and Investment of Earnest Money. Within one (1)
business day after the Effective Date, Purchaser shall deposit the Initial
Earnest Money with Escrow Agent. Escrow Agent shall invest the Earnest Money in
government insured interest-bearing accounts satisfactory to Seller and
Purchaser, shall not commingle the Earnest Money with any funds of Escrow Agent
or others, and shall promptly provide Purchaser and Seller with confirmation of
the investments made. Such account shall have no penalty for early withdrawal,
and Purchaser accepts all risks with regard to such account.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 7 

 

  

Section 3.2           Independent Consideration. If Purchaser elects to
terminate this Agreement for any reason and is entitled to receive a return of
the Earnest Money pursuant to the terms hereof, the Escrow Agent shall first
disburse to Seller One Hundred and No/100 Dollars ($100.00) as independent
consideration for Seller's performance under this Agreement ("Independent
Consideration"), which shall be retained by Seller in all instances.

 

Section 3.3           Form; Failure to Deposit. The Earnest Money shall be in
the form of a certified or cashier's check or the wire transfer to Escrow Agent
of immediately available U.S. federal funds. If Purchaser fails to timely
deposit any portion of the Earnest Money within the time periods required,
Seller may terminate this Agreement by written notice to Purchaser at any time
prior to the actual receipt by Escrow Agent of such deposit from Purchaser, in
which event any Earnest Money that has previously been deposited by Purchaser
with Escrow Agent shall be immediately delivered to Seller and thereafter the
parties hereto shall have no further rights or obligations hereunder, except for
rights and obligations which, by their terms, survive the termination hereof.

 

Section 3.4           Disposition of Earnest Money. The Earnest Money shall be
applied as a credit to the Purchase Price at Closing. However, if Purchaser does
not send a Notice to Proceed prior to the expiration of the Inspection Period
pursuant to Section 4.4, Escrow Agent shall pay the entire Earnest Money (less
the Independent Consideration) to Purchaser one business day following r the
expiration of the Inspection Period (as long as the current investment can be
liquidated and disbursed in one business day). No notice to Escrow Agent from
Seller shall be required for the release of the Earnest Money to Purchaser by
Escrow Agent if Purchaser terminates this Agreement pursuant to Section 4.4. In
the event of a termination of this Agreement by either Seller or Purchaser for
any reason other than pursuant to Section 4.4, Escrow Agent is authorized to
deliver the Earnest Money to the party hereto entitled to same pursuant to the
terms hereof on or before the fifth business day following receipt by Escrow
Agent and the non-terminating party of written notice of such termination from
the terminating party, unless the other party hereto notifies Escrow Agent that
it disputes the right of the other party to receive the Earnest Money. In such
event, Escrow Agent may interplead the Earnest Money into a court of competent
jurisdiction in the county in which the Earnest Money has been deposited. All
attorneys' fees and costs and Escrow Agent's costs and expenses incurred in
connection with such interpleader shall be assessed against the party that is
not awarded the Earnest Money, or if the Earnest Money is distributed in part to
both parties, then in the inverse proportion of such distribution.

 

ARTICLE 4

Due Diligence

 

Section 4.1           Due Diligence Materials To Be Delivered. Seller shall
deliver to Purchaser the following (the "Property Information") on or before the
Property Information Delivery Date:

 

4.1.1       Rent Roll. A current rent roll utilizing Seller's standard form (the
"Rent Roll") for the Hunter's Creek Property is attached hereto as Exhibit G-1,
and for the Metrowest Property is attached hereto as Exhibit G-2;

 

4.1.2       Financial Information. Copy of operating statements pertaining to
each of the Hunter's Creek Property and the Metrowest Property for the 12 months
preceding the Effective Date ("Operating Statements");

 

4.1.3       Tax Statements. Copy of ad valorem tax statements relating to each
of the Hunter's Creek Property and the Metrowest Property for the current tax
period;

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 8 

 

  

4.1.4       Title and Survey. Copy of Seller's most current title insurance
information and survey of each of the Hunter's Creek Property and the Metrowest
Property;

 

4.1.5       Service Contracts. A list of Service Contracts, together with copies
thereof;

 

4.1.6       Personal Property. A list of Tangible Personal Property; and

 

4.1.7       License Agreements. A list of any License Agreements, together with
copies thereof.

 

4.1.8       Equipment Leases. A list of Equipment Leases, together with copies
thereof.

 

Except for the Rent Roll contemplated in Section 4.1.1, Seller's obligations to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession or reasonable control of Seller or its property
management company.

 

Section 4.2           Due Diligence Materials To Be Made Available. To the
extent such items are in Seller's possession and control, Seller shall make
available to Purchaser for Purchaser's review, at Seller's option at either the
offices of Seller's property manager or at the Property, the following items and
information (the "Additional Property Information") on or before the Property
Information Delivery Date, and Purchaser at its expense shall have the right to
make copies of same:

 

4.2.1       Lease Files. The lease files for all tenants, including the Leases,
amendments, guaranties, any letter agreements and assignments which are then in
effect with respect to the tenants ("Lease Files");

 

4.2.2       Maintenance Records and Warranties. Maintenance work orders for the
12 months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

 

4.2.3       Plans and Specifications. Building plans and specifications relating
to the Hunter's Creek Property and the Metrowest Property; and

 

4.2.4       Licenses, Permits and Certificates of Occupancy. Licenses, permits
and certificates of occupancy relating to the Hunter's Creek Property and the
Metrowest Property.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 9 

 

  

Section 4.3          Physical Due Diligence. Commencing on the Effective Date
and continuing until the Closing, Purchaser and Purchaser's employees, agents,
engineers, contractors and environmental consultants ("Purchaser
Representatives") shall have reasonable access to the Property at all reasonable
times during normal business hours, upon appropriate prior notice to tenants as
permitted or required under the Leases, for the purpose of conducting reasonably
necessary non-invasive tests, studies, investigations, evaluations and
inspections, including surveys and architectural, engineering, geotechnical and
environmental inspections and tests as permitted under this Agreement, provided
that (a) Purchaser must give Seller one (1) business day's prior telephone or
written notice of any such inspection or test, (b) with respect to (i) any
invasive inspection or test, (ii) any "Phase II" type testing or investigation
or (iii) any testing scope that is beyond a customary "Phase I" investigation
(including, without limitation, any core sampling, soils testing, vapor testing,
air-quality testing, testing of on-site materials or other similar testing,
sampling or investigation), Purchaser must obtain Seller's prior written consent
(which consent may be given, withheld or conditioned in Seller's sole
discretion), provided, however, that the foregoing shall not preclude Purchaser
from undertaking non-invasive radon or asbestos testing, (c) prior to performing
any inspection or test, Purchaser must deliver a certificate of insurance to
Seller evidencing that Purchaser and Purchaser Representatives have in place (i)
commercial general liability insurance with limits of at least Two Million
Dollars ($2,000,000.00) for bodily or personal injury or death and (ii) property
damage insurance in the amount of at least One Million Dollars ($1,000,000.00)
for the inspection activities on the Property, which certificate shall name
Seller as an additional insured thereunder, and (d) all such tests shall be
conducted by Purchaser and Purchaser Representatives in compliance with
Purchaser's responsibilities set forth in Section 4.9 below. Purchaser shall
bear the cost of all such inspections or tests and shall be responsible for and
act as the generator with respect to any wastes generated by those tests.
Subject to the provisions of Section 4.7 hereof, Purchaser or Purchaser
Representatives may meet with any tenant; provided, however, Purchaser must
contact Seller at least two full business days in advance by telephone or in
writing to inform Seller of Purchaser's intended meeting and to allow Seller the
opportunity to attend such meeting if Seller desires. Subject to the provisions
of Section 4.7 hereof, Purchaser or Purchaser Representatives may meet with any
governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement; provided,
however, Purchaser must contact Seller at least two full business days in
advance by telephone to inform Seller of Purchaser's intended meeting and to
allow Seller the opportunity to attend such meeting if Seller desires. Seller
agrees that Purchaser may conduct thermographic inspections of the building
envelopes, provided that (A) the professional(s) performing and evaluating such
thermographic inspections must have specific training in building envelope
evaluations and reasonably appropriate credentials as a thermographer, (B)
Seller shall have the right to reasonably approve the scope of the building
envelope evaluation, and (C) Seller expressly reserves the right, in its sole
discretion, to refuse to permit or allow any destructive openings of the
building envelopes based upon the results of any such testing or otherwise.

 

Section 4.4           Due Diligence/Termination Right.

 

4.4.1       Purchaser shall have through 5:00 p.m. Dallas, Texas time on the
last day of the Inspection Period in which to (a) examine, inspect, and
investigate the Property Information and the Additional Property Information
(collectively, the "Property Documents") and the Property and, in Purchaser's
sole and absolute judgment and discretion, determine whether the Property is
acceptable to Purchaser, and (b) obtain all necessary internal approvals.

 

4.4.2       If Purchaser elects to proceed with the acquisition of the Property,
Purchaser may continue this Agreement by giving written notice to proceed to
Seller and Escrow Agent (the "Notice to Proceed") specifying that Purchaser
wishes to acquire the Property, prior to 5:00 p.m. Dallas, Texas time on the
last day of the Inspection Period. If Purchaser timely gives its Notice to
Proceed, this Agreement shall continue in full force and effect, Purchaser shall
be deemed to have waived its right to terminate this Agreement pursuant to this
Section 4.4, and Purchaser shall be deemed to have acknowledged that it has
received or had access to all Property Documents and conducted all inspections
and tests of the Property that it considers important. If Purchaser does not
timely give a Notice to Proceed for any reason or no reason, this Agreement
shall terminate, the Initial Earnest Money shall be refunded to Purchaser in
accordance with Section 3.4, and the parties shall have no further obligations
to each other, aside from those that by their terms survive termination.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 10 

 

  

Section 4.5           Return of Documents and Reports. Upon any termination of
this Agreement (other than arising out of a Seller default hereunder), and upon
receipt of Seller’s written request therefor, (a) Purchaser shall return to
Seller or destroy, as requested, Purchaser’s copies of the Property Documents
(subject to Purchaser’s internal records retention requirements), and (b) upon
Seller’s reimbursement of Purchaser’s out of pocket costs incurred in obtaining
such Reports, Purchaser shall provide to Seller copies of any third party
reports, investigations and studies, other than economic analyses and other than
legal analysis memoranda (collectively, the "Reports" and, individually, a
"Report") prepared for Purchaser in connection with its due diligence review of
the Property and requested by Seller, including, without limitation, any and all
Reports involving structural or geological conditions, environmental, hazardous
waste or hazardous substances contamination of the Property, if any. The Reports
shall be delivered to Seller at Seller’s sole risk and without representation or
warranty from Purchaser as to the completeness or accuracy of the Reports or any
other matter relating thereto. Purchaser's obligation to deliver the Property
Documents and the Reports to Seller upon satisfaction of the requirements set
forth in this Section 4.5.2 shall survive the termination of this Agreement.

 

Section 4.6           Service Contracts, Equipment Leases and License
Agreements. On or prior to 5:00 p.m. Dallas, Texas on the last day of the
Inspection Period, Purchaser will advise Seller in writing of which Service
Contracts, Equipment Leases and License Agreements it will assume and which
Service Contracts, Equipment Leases and License Agreements Purchaser requests
that Seller deliver written termination at or prior to Closing, provided Seller
shall have no obligation to terminate, and Purchaser shall be obligated to
assume, any Service Contracts, Equipment Leases and License Agreements which by
their terms cannot be terminated without penalty or payment of a fee in excess
of $5,000 in amount. Seller shall deliver at Closing notices of termination of
all Service Contracts, Equipment Leases and License Agreements that are not so
assumed. Purchaser must (a) assume the obligations arising from and after the
Closing Date under those Service Contracts, Equipment Leases and License
Agreements (i) that Purchaser has agreed to assume, or that Purchaser is
obligated to assume pursuant to this Section 4.6, and (ii) for which a
termination notice is delivered as of or prior to Closing but for which
termination is not effective until after Closing, and (b) pay any termination
fees and penalties associated with Service Contracts, Equipment Leases and
License Agreements that Purchaser elects to terminate.

 

Section 4.7           Proprietary Information; Confidentiality. Purchaser
acknowledges that the Property Documents are proprietary and confidential (to
the extent that they contain information that is not generally known to or
discoverable by the public) and will be delivered to Purchaser solely to assist
Purchaser in determining the feasibility of purchasing the Property. Purchaser
shall not use the Property Documents for any purpose other than as set forth in
the preceding sentence. Purchaser shall not disclose the contents to any person
other than to Purchaser's current or prospective partners, agents, employees,
consultants, attorneys, engineers, licensees, investors, and lenders (and each
of their respective agents, employees, consultants, attorneys, engineers and
licensees) involved in this transaction who are responsible for determining the
feasibility of Purchaser's acquisition of the Property (collectively, "Permitted
Outside Parties"). Purchaser may disclose such contents of the Property
Documents as (a) expressly required under laws, rules or regulations applicable
to Purchaser, including regulation and requirements of the U.S. Securities and
Exchange Commission and any other regulatory or body having oversight over
Purchaser or Purchaser’s direct or indirect owners, or (b) expressly required by
appropriate written judicial order, subpoena or demand issued by a court of
competent jurisdiction (but Purchaser will first give Seller written notice of
the requirement if legally permissible to do so, and will cooperate with Seller
so that Seller, at its expense, may seek an appropriate protective order and, in
the absence of a protective order, Purchaser may disclose only such content as
may be necessary to avoid any penalty, sanction, or other material adverse
consequence, and Purchaser will use reasonable efforts to secure confidential
treatment of any such content so disclosed). Purchaser shall not divulge the
contents of the Property Documents and other information except in strict
accordance with the confidentiality standards set forth in this Section 4.7. In
permitting Purchaser to review the Property Documents or any other information,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created. As used hereunder,
the term "Permitted Outside Parties" shall not include Seller's existing
mortgage lender and Purchaser shall not deliver to Seller's existing mortgage
lender any information relating to the Property unless approved by Seller in
writing, in Seller's sole and absolute discretion.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 11 

 

  

Section 4.8           No Representation or Warranty by Seller. Purchaser
acknowledges that, except as expressly set forth in this Agreement or in any of
the conveyance documents executed by Seller and delivered to Purchaser at
Closing, Seller has not made and does not make any warranty or representation
regarding the truth, accuracy or completeness of the Property Documents or the
source(s) thereof. Purchaser further acknowledges that some if not all of the
Property Documents were prepared by third parties other than Seller. Seller
expressly disclaims any and all liability for representations or warranties,
express or implied, statements of fact and other matters contained in such
information, or for omissions from the Property Documents, or in any other
written or oral communications transmitted or made available to Purchaser.
Purchaser shall rely solely upon its own investigation with respect to the
Property, including, without limitation, the Property's physical, environmental
or economic condition, compliance or lack of compliance with any ordinance,
order, permit or regulation or any other attribute or matter relating thereto.
Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of the Property Documents and is providing the Property
Documents solely as an accommodation to Purchaser.

 

Section 4.9           Purchaser's Responsibilities. In conducting any
inspections, investigations or tests of the Property and/or Property Documents,
Purchaser and Purchaser Representatives shall: (a) not unreasonably disturb the
tenants or unreasonably interfere with their use of the Property pursuant to
their respective Leases; (b) not unreasonably interfere with the operation and
maintenance of the Property; (c) not damage any part of the Property or any
personal property owned or held by any tenant or any third party; (d) not injure
or otherwise cause bodily harm to Seller or its agents, guests, invitees,
contractors and employees or any tenants or their guests or invitees; (e) comply
with all applicable laws; (f) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; (g) not
permit any liens to attach to the Real Property by reason of the exercise of its
rights hereunder; and (h) repair any damage to the Real Property resulting
directly or indirectly from any such inspection or tests to substantially the
condition existing prior to Purchaser's first entry onto the Property for its
investigations. Notwithstanding the foregoing, Purchaser shall not be liable for
(i) matters or pre-existing conditions merely discovered by Purchaser and/or any
Purchaser Representative (e.g., latent environmental contamination and defects
in the Property) not caused or aggravated by Purchaser and/or any Purchaser
Representative; (ii) the consequences of any act or omission on the part of
Seller or any of its agents or employees; or (iii) subject to compliance with
Sections 4.3 and 4.7, any pre-existing non-compliance of the Property with
applicable law.

 

Section 4.10         Purchaser's Agreement to Indemnify. Purchaser hereby agrees
to indemnify, defend and hold Seller harmless from and against any and all
liens, claims, causes of action, damages, liabilities and expenses (including
reasonable and actual attorneys' fees) arising out of Purchaser's inspections or
tests permitted under this Agreement or any violation of the provisions of
Section 4.3, Section 4.7 and Section 4.9; provided, however, the indemnity shall
not extend to require Purchaser to indemnify, defend or hold harmless Seller
from (a) any liabilities for matters or pre-existing conditions merely
discovered by Purchaser and/or any Purchaser Representative (e.g., latent
environmental contamination and defects in the Property) not caused or
aggravated by Purchaser and/or any Purchaser Representative, (b) the
consequences of any act or omission on the part of Seller or any of its agents
or employees or (c) subject to compliance with Sections 4.3 and 4.7, any
pre-existing non-compliance of the Property with applicable law. Purchaser's
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

 

ARTICLE 5

Title and Survey

 

Section 5.1           Title Commitment. Seller shall cause to be prepared and
delivered to Purchaser on or before the Title Commitment Delivery Date: (a) a
current commitment for an owner’s policy of title insurance or preliminary title
report (the "Title Commitment") issued by the Title Company, in the amount of
the Purchase Price and on an ALTA Standard Form commitment, with Purchaser as
the proposed insured, and (b) copies of all documents of record referred to in
the Title Commitment as exceptions to title to the Real Property.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 12 

 

  

Section 5.2           New or Updated Survey. Purchaser may elect to obtain a new
survey or revise, modify, or re-certify an existing survey ("Survey") as
necessary in order for the Title Company to delete the survey exception from the
Title Policy or to otherwise satisfy Purchaser's objectives.

 

Section 5.3           Title and Survey Objections.

 

5.3.1       During the Inspection Period, Purchaser shall review title to the
Real Property as disclosed by the Title Commitment and the Survey and shall have
the right to notify Seller and its attorneys, in writing (an "Objection
Notice"), of such objections as Purchaser may have to the Title Commitment
(including the title exception documents referred to therein) or the Survey
("Objections"). If Purchaser does not deliver an Objection Notice during the
Inspection Period, all matters disclosed by the Title Commitment and the Survey
(and if Seller did not obtain a current Survey, then all matters that would have
been disclosed by a current Survey) shall be Permitted Exceptions.

 

5.3.2       If Purchaser shall notify Seller of any Objections during the
Inspection Period, Seller shall have the right, but not the obligation, to cure
such Objections. On or before the fifth (5th) day following Seller’s receipt of
Purchaser’s Objection Notice, Seller or its attorneys may notify Purchaser in
writing whether Seller elects to cure any such Objection (and Seller’s failure
to timely provide such a notice shall be deemed an election by Seller not to
cure any such Objection). If Seller elects (or is deemed to have elected) not to
cure any Objection specified in Purchaser’s notice, or if Seller notifies
Purchaser of Seller’s election to cure any Objection and thereafter Seller fails
or is unable to effect a cure prior to Closing, then in either such case
Purchaser shall have the right to elect one, but not both, of the following
options, which election must in each case be made within the time period
provided in Section 5.3.3 below:

 

(a)          to accept a conveyance of the Property subject to the Objection
which Seller is unwilling or unable to cure, and without reduction of the
Purchase Price (in which event the Objection shall thereafter constitute a
Permitted Exception); or

 

(b)          to terminate this Agreement by sending written notice thereof to
Seller. Upon delivery of such notice of termination, this Agreement shall
terminate, the Earnest Money shall be paid to Purchaser (less the Independent
Consideration), and thereafter neither party hereto shall have any further
rights, obligations or liabilities hereunder except to the extent that any
right, obligation or liability set forth herein expressly survives termination
of this Agreement.

 

5.3.3       If Seller timely notifies Purchaser that Seller does not intend to
attempt to cure any Objection, or if Seller is deemed to have elected not to
cure any Objection, or if Seller notifies Purchaser of Seller’s election to cure
any Objection and Seller later notifies Purchaser that Seller has failed or will
be unable to effect a cure thereof, then in any such case Purchaser shall have
until the earlier of three (3) days after receiving Seller's notice or the date
of Seller's deemed election, as applicable, to notify Seller in writing whether
Purchaser shall elect to accept the conveyance under Section 5.3.2(a) above, or
to terminate this Agreement under Section 5.3.2(b) (with Purchaser’s failure to
provide such a notice deemed an election by Purchaser to terminate this
Agreement under Section 5.3.2(b)).

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 13 

 

 

 

5.3.4       Seller shall have no obligation to cure any Objections, except (and
notwithstanding anything herein to the contrary) Seller agrees to cause to be
released at or prior to Closing (with Seller having the right to apply the
Purchase Price or a portion thereof for such purpose), and Seller shall deliver
the Property free and clear of: (a) any mortgages or deeds of trust recorded
against the Property created by, through or under Seller and (b) any mechanics’
or materialmen’s liens in an aggregate amount not to exceed $100,000.00 recorded
against the Property created by, through or under Seller (but expressly
excluding any mechanics’ or materialmen’s liens created by, through or under
tenants) (collectively, the "Required Monetary Liens"). Seller further agrees to
remove any exceptions or encumbrances to title which are voluntarily created by,
under or through Seller after the Effective Date without Purchaser's prior
written consent (if requested, such consent shall not be unreasonably withheld
or delayed prior to the end of the Inspection Period, but thereafter may be
withheld in Purchaser’s sole discretion ) (collectively, the "Voluntary
Encumbrances"). The term "Permitted Exceptions" shall mean: (i) the specific
exceptions (excluding exceptions that are part of the promulgated title
insurance form) in the Title Commitment that the Title Company has not agreed to
remove from the Title Commitment as of the end of the Inspection Period and that
Seller is not required to remove as provided above; (ii) matters created by,
through or under Purchaser; (iii) items shown on the Survey which have not been
removed as of the end of the Inspection Period (or if Purchaser does not obtain
a Survey, all matters that a current, accurate survey of the Property would
show); (iv) real estate taxes not yet due and payable; (v) rights of tenants
under the Leases, as tenants only, without purchase options or rights of first
refusal to purchase; (vi) rights of tenants or licensees under License
Agreements; and (vii) any licensees under any Service Contracts not terminated
as of Closing.

 

5.3.5       If, after the end of the Inspection Period and prior to Closing, a
new encumbrance or condition is disclosed by an update of the Title Commitment
or any update to the Survey that (i) was not caused by Purchaser or a Purchaser
Representative, (ii) does not constitute a Permitted Exception, (iii) was not
shown in the Title Commitment or any Survey or other document provided to
Purchaser prior to the end of the Inspection Period, (iv) was created without
Purchaser’s written consent, and (v) has a material and adverse effect on the
Property or the current use thereof, Purchaser may, by delivering an Objection
Notice to Seller within five (5) days of Purchaser’s first receipt of the
updated Title Commitment or updated Survey, whichever first provides notice of
the encumbrance or condition (but not later than the Closing Date), notify
Seller of Purchaser’s Objection to any such new title or Survey matter. With
respect to any such Objections to any such new title or new survey matter,
Seller shall have the same option to cure and Purchaser shall have the same
option to accept title subject to such matters or to terminate this Agreement as
those which apply to any notice of Objections made by Purchaser during the
Inspection Period, and the Closing Date shall be extended as necessary to permit
both Seller and Purchaser the full time periods within which to exercise such
options.

 

Section 5.4           Delivery of Title Policy at Closing. In the event that the
Title Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an ALTA Owner's Policy (6/17/06) (With Florida
Modifications) in accordance with the Title Commitment, insuring Purchaser's
title to the Real Property in the amount of the Purchase Price, subject only to
the standard exceptions and exclusions from coverage contained in such policy
and the Permitted Exceptions (the "Title Policy"), Purchaser shall have the
right to terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement.

 

ARTICLE 6

Operations and Risk of Loss

 

Section 6.1           Ongoing Operations. From the Effective Date through
Closing:

 

6.1.1       Leases, Service Contracts and License Agreements. Hunter's Creek
Seller and Metrowest Seller will perform their respective material obligations
under the Leases (including Equipment Leases), Service Contracts and License
Agreements. Upon request, Seller shall provide Purchaser with updated Rent Rolls
and reports detailing monthly rental collections, occupancy, vacancies,
concessions and incentives.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 14 

 

  

6.1.2       Insurance. Seller shall keep the Improvements insured against loss
or damage (including rental loss) by fire and all risks covered by the Seller’s
insurance that is currently in force. Seller, upon request, shall provide
Purchaser an insurance certificate confirming the amounts and types of coverages
upon the Property.

 

6.1.3       New Contracts. Except as provided in Section 6.1.5, Seller will not
enter into any contract that will be an obligation affecting the Property
subsequent to the Closing, except contracts entered into in the ordinary course
of business that are terminable without cause and without the payment of any
termination penalty on not more than 30 days' prior notice; provided that Seller
will not enter into any such contract after the expiration of the Inspection
Period without the prior written consent of Purchaser, which shall not be
unreasonably withheld or delayed.

 

6.1.4       Maintenance of Improvements; Removal of Personal Property. Subject
to Section 6.2 and Section 6.4, Seller shall maintain or cause the tenants under
the Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller's maintenance of the Improvements during Seller's period of ownership.
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.

 

6.1.5       Leasing; License Agreements.

 

(a)          For so long as this Agreement remains in effect, Hunter's Creek
Seller and Metrowest Seller will continue their respective present rental
programs and efforts at the Hunter's Creek Property and the Metrowest Property
to rent apartment units and renew expiring Leases, subject to the following
conditions after the expiration of the Inspection Period and provided this
Agreement remains in effect:

 

(i)          Seller shall not enter into new Leases or renew expiring Leases
other than on Seller’s standard form of Lease or for terms of under three (3)
months or in excess of fifteen (15) months (unless otherwise approved by
Purchaser in its reasonable discretion);

 

(ii)         Seller shall not provide concessions or tenant incentives on any
new or renewed Lease without Purchaser’s prior approval in its sole discretion,
other than up-front rent credits not to exceed one (1) month’s rent; and

 

(iii)        Seller shall not apply security deposits due to a tenant default
which either (A) has been in existence more than ninety (90) days prior to the
Effective Date or (B) is less than thirty (30) days old, unless Purchaser
approves in its commercially reasonable discretion.

 

(b)          Nothing herein shall in any way affect or restrict the right of
Seller to seek to enforce its rights under any Lease, but the taking of any
actions or the exercise of any remedies after the end of the Inspection Period
which could result in the termination of the Lease shall require the written
consent of Purchaser which shall not be unreasonably withheld, delayed or
conditioned; provided, however, that such action is consistent with what a
reasonable and prudent property owner would do under the circumstances then
existing.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 15 

 

  

(c)          Following the expiration of the Inspection Period and provided this
Agreement remains in effect, Seller will not amend or terminate any existing
License Agreement or enter into any new License Agreement without Purchaser's
approval, in Purchaser’s sole discretion. If Purchaser's consent is requested by
Seller as to any amendment or termination of a License Agreement, or as to a new
License Agreement, Purchaser agrees to give Seller written notice of approval or
disapproval within five (5) business days after Purchaser's receipt of request
therefor. If Purchaser does not respond to Seller's request within such time
period, then Purchaser will be deemed to have disapproved such amendment,
termination or new License Agreement.

 

Section 6.2           Notices. Seller shall furnish Purchaser with copies of all
written notices, which to Seller’s knowledge are received by Seller, of (i) any
violation of any law, statute, ordinance, regulation or order of any
governmental or public authority relating to the Property, (ii) any proposed
change in any zoning or law affecting the use or development of the Property,
(iii) any pending or threatened in writing litigation which affects or relates
to the Property and would subject Purchaser to liability or which would
materially and adversely affect the transaction contemplated hereby, (iv) any
material damage or destruction (excluding normal wear and tear) to the Property,
or (v) any pending or threatened in writing condemnation or eminent domain
proceeding affecting the Property.

 

Section 6.3           Damage. If prior to Closing the Property is damaged by
fire or other casualty and Seller reasonably anticipates that such damage will
require repairs in excess of $50,000.00 to repair, Seller shall engage a
licensed architect or similar licensed consultant that is reasonably acceptable
to Purchaser to estimate the cost of repair and the time required to complete
repairs, and will provide Purchaser written notice of such estimation (the
"Casualty Estimate") as soon as reasonably possible after the occurrence of the
casualty.

 

6.3.1       Material. In the event of any Material Damage to or destruction of
the Property or any portion thereof prior to Closing, Purchaser may, at its
option, terminate this Agreement by delivering written notice to the other on or
before the expiration of 30 days after the date Seller delivers the Casualty
Estimate to Purchaser (and if necessary, the Closing Date shall be extended to
give Purchaser the full thirty-day period to make such election). Upon any such
termination, the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement. If Purchaser does
not terminate this Agreement within said 30-day period, then the parties shall
proceed under this Agreement and close on schedule (subject to extension of
Closing as provided above), and as of Closing Seller shall assign to Purchaser,
without representation or warranty by or recourse against Seller, all of
Seller's rights in and to any resulting insurance proceeds (including any rent
loss insurance applicable to any period on and after the Closing Date) due
Seller as a result of such damage or destruction and Purchaser shall assume full
responsibility for all needed repairs, and Purchaser shall receive a credit at
Closing for any deductible amount under such insurance policies. For the
purposes of this Agreement, "Material Damage" and "Materially Damaged" means
damage which, pursuant to the Casualty Estimate, exceeds $2,750,000 with regard
to the Hunter’s Creek Property and $2,250,000 with regard to the Metrowest
Property, in either case, to repair.

 

6.3.2       Not Material. If the Property is not Materially Damaged, then
neither Purchaser nor Seller shall have the right to terminate this Agreement,
and Seller shall, at its option, either (a) repair the damage before the Closing
in a manner and using contractors reasonably satisfactory to Purchaser, or
(b) assign to Purchaser, without representation or warranty by or recourse
against Seller, all of Seller's rights in and to any resulting insurance
proceeds (including any assignable rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or
destruction and Purchaser shall assume full responsibility for all needed
repairs, and Purchaser shall receive a credit at Closing for any deductible
amount under such insurance policies.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 16 

 

  

Section 6.4           Condemnation. If proceedings in eminent domain are
instituted with respect to the Property or any portion thereof, Purchaser may,
at its option, by written notice to Seller given within ten days after Seller
notifies Purchaser of such proceedings (and if necessary the Closing Date shall
be automatically extended to give Purchaser the full ten-day period to make such
election), either: (a) terminate this Agreement, in which case the Earnest Money
shall be immediately returned to Purchaser and the parties hereto shall have no
further rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (b) above.

 

Section 6.5          No Additional Encumbrances. Seller shall not, without
Purchaser’s prior written consent, voluntarily grant, join in the execution of,
or consent in writing to, the grant of any easement, subdivision plat,
restriction, restrictive covenant, lien, or encumbrance affecting the Property.

 

Section 6.6           Condition of Vacant Units. To the extent that any
apartment units at the Property become vacant at least five (5) days prior to
the Closing Date (the "Rent-Ready Date"), Seller shall cause all such units to
be put in Rent Ready Condition prior to Closing. If any such units are not in
Rent Ready Condition by the Closing Date, Purchaser shall receive a credit on
the Closing Statement equal to $750.00 for every such unit. For purposes of this
Section 6.6, "Rent Ready Condition" shall mean the condition in which Seller
currently delivers vacant units to new tenants at the Property in Seller’s
ordinary course of business and operations. Notwithstanding the foregoing or
anything to the contrary contained herein, Seller shall have no obligation to
provide a credit for any unit at the Property which becomes vacant after the
Rent-Ready Date.

 

ARTICLE 7

Closing

 

Section 7.1           Closing. The consummation of the transaction contemplated
herein ("Closing") shall occur on the Closing Date at the offices of Escrow
Agent (or such other location as may be mutually agreed upon by Seller and
Purchaser); provided, however, that Purchaser shall have the one-time right to
extend the Closing Date by up to thirty (30) days (i.e., no later than November
6, 2017) on the conditions that (a) Purchaser delivers written notice to Seller
of its election to extend the Closing Date (the "Extension Notice") at least
seven (7) business days before the original Closing Date, which Extension Notice
shall include the extended Closing Date (which shall not be later than November
6, 2017), and (b) deposits the Extension Earnest Money with Escrow Agent within
two (2) business after the date of delivery of the Extension Notice. Funds shall
be deposited into and held by Escrow Agent in the same manner as it is holding
the other Earnest Money. Upon satisfaction or completion of all closing
conditions and deliveries, the parties shall direct Escrow Agent to immediately
record and deliver the closing documents to the appropriate parties and make
disbursements according to the closing statements executed by Seller and
Purchaser.

 

Section 7.2           Conditions to Parties' Obligation to Close.

 

7.2.1       Mutual Closing Conditions. In addition to all other conditions set
forth herein, the obligation of Seller, on the one hand, and Purchaser, on the
other hand, to consummate the transactions contemplated hereunder are
conditioned upon the following:

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 17 

 

  

(a)          Representations and Warranties. The other party's representations
and warranties contained herein shall be true and correct in all material
respects as of the Effective Date and the Closing Date, except for
representations and warranties made as of, or limited by, a specific date, which
will be true and correct in all material respects as of the specified date or as
limited by the specified date;

 

(b)          Deliveries. As of the Closing Date, the other party shall have
tendered all deliveries to be made at Closing; and

 

(c)          Actions, Suits, etc. There shall exist no pending actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, against
the other party that would prevent the other party from performing its
obligations under this Agreement.

 

7.2.2       Additional Purchaser’s Closing Condition. In addition to all other
conditions set forth herein, the obligation of Purchaser to consummate the
transactions contemplated hereunder are conditioned upon satisfaction of the
Title Policy condition in Section 5.4.

 

7.2.3       Consequences of Failure of Closing Conditions. Provided a party is
not in default hereunder (in which case Section 10.1 and Section 10.2 and any
applicable notice and cure periods provided therein shall apply rather than this
Section 7.2.3), if any condition to such party's obligation to proceed with the
Closing hereunder has not been satisfied as of the Closing Date (or such earlier
date as is provided herein), such party may, in its sole discretion, (i)
terminate this Agreement by delivering written notice to the other party on or
before the Closing Date (or such earlier date as is provided herein), in which
case the Earnest Money (net of the Independent Consideration) shall be released
to Purchaser and the parties shall have no further obligations hereunder, aside
from those that explicitly survive termination, or (ii) elect to close (or to
permit any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had knowledge at the Closing.

 

Section 7.3           Seller's Deliveries in Escrow. As of or prior to the
Closing Date, Seller shall deliver in escrow to Escrow Agent the following:

 

7.3.1       Deed. A special warranty deed in the form of Exhibit B hereto (or
other limited warranty deed, as Seller's local counsel or Title Company shall
advise, warranting title only against any party claiming by, through or under
Seller) in form acceptable for recordation under the law of the state where the
Property is located and including a list of Permitted Exceptions to which the
conveyance shall be subject, (a) executed and acknowledged by Hunter's Creek
Seller, conveying to Purchaser Hunter's Creek Seller's interest in the Hunter's
Creek Real Property, and (b) executed and acknowledged by Metrowest Seller,
conveying to Purchaser Metrowest Seller's interest in the Metrowest Real
Property (collectively, the "Deed");

 

7.3.2       Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment
and Assumption of Leases and Contracts in the form of Exhibit C attached hereto
(collectively, the "Assignment"), (a) executed by Hunter's Creek Seller, vesting
in Purchaser, without warranty, Hunter's Seller's right, title and interest in
and to the property described therein free of any claims, except for the
Permitted Exceptions to the extent applicable, and (b) executed by Metrowest
Seller, vesting in Purchaser, without warranty, Metrowest Seller's right, title
and interest in and to the property described therein free of any claims, except
for the Permitted Exceptions to the extent applicable;

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 18 

 

  

7.3.3       Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Hunter's Creek Seller and Metrowest Seller by applicable state and local law
in connection with the conveyance of the Hunter's Creek Real Property and the
Metrowest Real Property;

 

7.3.4       FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in
the form of Exhibit D hereto with respect to Hunter's Creek Seller and Metrowest
Seller;

 

7.3.5       Authority. Evidence of the existence, organization and authority of
Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to the underwriter for the Title Policy;

 

7.3.6       Seller’s Closing Certificate. A certificate, dated as of the Closing
Date, (a) duly executed by Hunter's Creek Seller stating that the
representations and warranties of Hunter's Creek Seller contained in Section 9.1
of this Agreement with respect to the Hunter's Creek Property are true and
correct in all material respects as of the Closing Date, , and (b) duly executed
by Metrowest Seller stating that the representations and warranties of Metrowest
Seller contained in Section 9.1 of this Agreement with respect to the Metrowest
Property are true and correct in all material respects as of the Closing Date,
(collectively, the "Seller’s Closing Certificate"); provided that (i) there
shall be attached to each such certificate an updated Rent Roll for the
applicable Property dated no earlier than two (2) business days prior to the
Closing Date and updated versions of the Schedules to this Agreement for the
applicable Property as to which Seller is making representations pursuant to
this Agreement; (ii) which shall affirm that the representations and warranties
made in Section 9.1 are true and correct as to such updated Rent Roll and
Schedules; and (iii) he representations and warranties made in Section 9.1 as to
such updated Rent Roll and Schedules shall be deemed to remain true and correct
notwithstanding any changes to the Rent Roll and Schedules since the Effective
Date if the changes result from actions Seller is permitted to take under this
Agreement (e.g., entering into new Leases on terms permitted hereby);

 

7.3.7       Seller’s Title Affidavit. An owner’s title affidavit, dated as of
the Closing Date, in such form as the Title Company shall reasonably require,
executed by Hunter's Creek Seller with respect to the Hunter’s Creek Property,
and (b) executed by Metrowest Seller with respect to the Metrowest Property;

 

7.3.8       Tenant Notice Letter. A notice regarding the sale in substantially
the form of Exhibit E attached hereto, (a) duly executed by Hunter's Creek
Seller with respect to the Hunter’s Creek Property and (b) duly executed by
Metrowest Seller with respect to the Metrowest Property (collectively, the
“Tenant Notice”); and

 

7.3.9       Additional Documents. Any additional documents that Escrow Agent or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

 

Section 7.4           Purchaser's Deliveries in Escrow. As of or prior to the
Closing Date, Purchaser shall deliver in escrow to Escrow Agent the following:

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 19 

 

  

7.4.1       Bill of Sale, Assignment and Assumption. The Assignment, executed
and acknowledged by Purchaser;

 

7.4.2       Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of Real Property;

 

7.4.3       Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy;

 

7.4.4       Purchaser’s Closing Certificate. A certificate, dated as of the
Closing Date, duly executed by Purchaser stating that the representations and
warranties of Purchaser contained in Section 9.2 of this Agreement are true and
correct in all material respects as of the Closing Date;

 

7.4.5       Tenant Notice Letter. The Tenant Notice Letter, executed and
acknowledged by Purchaser; and

 

7.4.6       Additional Documents. Any additional documents that Seller, Escrow
Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

 

Section 7.5           Closing Statements. As of or prior to the Closing Date,
Seller and Purchaser shall deposit with Escrow Agent executed closing statements
consistent with this Agreement in the form required by Escrow Agent.

 

Section 7.6           Purchase Price. At or before 2:00 p.m. Eastern Time on the
Closing Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less
the Earnest Money that is applied to the Purchase Price, plus or minus
applicable prorations, in immediate, same-day U.S. federal funds wired for
credit into Escrow Agent's escrow account, which funds must be delivered in a
manner to permit Escrow Agent to deliver good funds to Seller or its designee on
the Closing Date by wire transfer (or by such other reasonable method as
requested by Seller); in the event that Escrow Agent is unable to deliver good
funds to Seller or its designee on the Closing Date, then the closing statements
and related prorations will be revised as necessary.

 

Section 7.7           Possession. Seller shall deliver possession of the
Property to Purchaser at the Closing subject only to the Permitted Exceptions.

 

Section 7.8           Delivery of Books and Records. Promptly after the Closing,
Seller shall deliver to the offices of Purchaser's property manager or to the
Real Property to the extent in Seller's or its property manager's possession or
control: Lease Files; Property Files; License Agreements; maintenance records
and warranties; plans and specifications; licenses, permits and certificates of
occupancy; copies or originals of all books and records of account, contracts,
and copies of correspondence with tenants and suppliers; all advertising
materials; booklets; and keys.

 

Section 7.9           Notice to Tenants. Within two (2) business days after the
Closing Date, Purchaser shall deliver to each tenant a copy of the Tenant
Notice. This obligation on the part of Purchaser shall survive the Closing.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 20 

 

 

ARTICLE 8

Prorations, Deposits, Commissions

 

Section 8.1           Prorations. Purchaser and Seller acknowledge and agree
that, for the purposes of the transactions contemplated by this Agreement,
notwithstanding the general applicability of the provisions of this Section 8.1,
separate prorations and adjustments shall be determined for each of the Hunter's
Creek Property and Metrowest Property on an individualized basis. At Closing,
the following items shall be prorated as of 11:59 p.m. Eastern Time of the day
immediately preceding the Closing Date, with all items of income and expense for
the Property being borne by Purchaser from and after (and including) the Closing
Date: (i) Tenant Receivables (defined below) and other income and rents that
have been collected by Seller as of Closing; (ii) fees and assessments; (iii)
prepaid expenses and obligations under Service Contracts; (iv) accrued operating
expenses; real estate and personal property taxes and ad valorem taxes
("Taxes"); and (v) any assessments by private covenant for the then-current
calendar year of Closing. Specifically, the following shall apply to such
prorations and to post-Closing collections of Tenant Receivables:

 

8.1.1       Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing, which proration shall assume that all such Taxes will be paid in
November (so as to qualify for the available four percent (4%) discount for
payment as of such date). To the extent that the actual taxes and assessments
for the year of Closing differ from the amount apportioned at Closing, the
parties shall make all necessary adjustments by appropriate payments between
themselves post-Closing promptly following the availability of the final Tax
bills.

 

8.1.2       Utilities. Purchaser shall make commercially reasonable efforts to
effectuate the transfer of all utilities to its name as of the Closing Date, and
where necessary, post deposits or escrows with the utility companies. Seller
shall ensure that all utility meters are read as of the Closing Date. Seller
shall be entitled to recover any and all deposits, escrows, bonds or letters of
credit held by any utility company, owner's association or any
quasi-governmental authority as of the Closing Date.

 

8.1.3       Tenant Receivables. Rents due from tenants under Leases and from
tenants or licensees under License Agreements and parking rents, reimbursable
utility amounts, operating expenses and/or taxes payable by tenants under Leases
(collectively, "Tenant Receivables") and not collected by Seller as of Closing
shall not be prorated between Seller and Purchaser at Closing but shall be
apportioned on the basis of the period for which the same is payable and if, as
and when collected, as follows:

 

(a)          Tenant Receivables and other income received from tenants under
Leases and/or tenants or licensees under License Agreements after Closing shall
be applied in the following order of priority: (A) first, to Tenant Receivables
first coming due after Closing and applicable to the period of time after
Closing, which amount shall be retained by Purchaser; (B) second, to payment of
the current Tenant Receivables then due for the month in which the Closing Date
occurs, which amount shall be apportioned between Purchaser and Seller as of the
Closing Date as set forth in Section 8.1 hereof (with Seller's portion thereof
to be delivered to Seller); (C) third, to payment of Tenant Receivables first
coming due after Closing but applicable to the period of time before Closing,
including, without limitation, the Tenant Receivables described in
Section 8.1.3(d) below (collectively, "Unbilled Tenant Receivables"), which
amount shall be delivered to Seller; and (D) thereafter, to delinquent Tenant
Receivables which were due and payable as of Closing but not collected by Seller
as of Closing (collectively, "Uncollected Delinquent Tenant Receivables"), which
amount shall be delivered to Seller.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 21 

 

  

(b)          Seller shall have no right to pursue the collection of Unbilled
Tenant Receivables or Uncollected Delinquent Tenant Receivables after Closing
(provided that the foregoing shall not preclude Seller from pursuing collections
against tenants no longer in possession on the Effective Date). Purchaser shall
use reasonable efforts, consistent with Purchaser’s standard business practice
applicable to collection of rents on its own behalf, to collect Tenant
Receivables for the six (6) months after Closing, provided, however, that
Purchaser shall not be required to incur any out-of-pocket cost with respect to
such collection efforts or cooperation (unless Seller agrees to reimburse
Purchaser for such costs) or take any action against any tenant or licensee to
terminate the tenant’s or licensee’s agreements or rights under such agreements.

 

(c)          Any Tenant Receivables received by Purchaser to which Seller is
entitled shall be held in trust for Seller on account of such past due Tenant
Receivables payable to Seller, and Purchaser shall remit to Seller any such sums
received by Purchaser to which Seller is entitled within ten (10) business days
after receipt thereof less reasonable, actual costs and expenses of collection,
including reasonable attorneys' fees, court costs and disbursements, if any.
Seller expressly agrees that if Seller receives any amounts after the Closing
Date attributable, in whole or in part, to any period after the Closing Date,
Seller shall remit to Purchaser that portion of the monies so received by Seller
to which Purchaser is entitled within ten (10) business days after receipt
thereof. With respect to Unbilled Tenant Receivables, Purchaser covenants and
agrees to (i) bill the same when billable for a period of six (6) months
following the Closing Date and (ii) cooperate with Seller to determine the
correct amount of operating expenses and/or taxes due.

 

(d)          Without limiting the generality of the requirements of
Section 8.1.3(a)(C) above, if the final reconciliation or determination of
operating expenses and/or taxes due under the Leases shows that a net amount is
owed by Seller to Purchaser, said amount shall be paid by Seller to Purchaser
within ten (10) business days of such final determination under the Leases. If
the final determination of operating expenses and/or taxes due under the Leases
shows that a net amount is owed by Purchaser to Seller, Purchaser shall, within
ten (10) business days of such final determination, remit said amount to Seller.
Purchaser agrees to receive and hold any monies received on account of such past
due expenses and/or taxes in trust for Seller and to pay same promptly to Seller
as aforesaid.

 

(e)          The provisions of this Section 8.1.3 shall survive the Closing.

 

Section 8.2           Leasing Costs. Seller agrees to pay or discharge at or
prior to Closing all leasing commissions, costs for tenant improvements, lease
buyout costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce a tenant to enter into a
Lease or Lease renewal or extension or to induce a licensee to enter into a
License Agreement (collectively, "Leasing Costs") that are due and payable prior
to Closing with respect to Leases and License Agreements in force as of or prior
to the Effective Date; provided, however, that Seller shall have no obligation
to pay, and as of Closing Purchaser shall assume the obligation to pay, all
Leasing Costs payable with respect to any option to renew or option to expand
that has not been exercised prior to the Effective Date, which obligation shall
survive the Closing. Additionally, as of Closing, Purchaser shall assume
Seller's obligations for (a) Leasing Costs that are due and payable after
Closing with respect to Leases and License Agreements in force as of or prior to
the Effective Date, and (b) Leasing Costs incurred with respect to Leases and
Lease renewals and extensions and License Agreements and License Agreement
renewals and extensions executed subsequent to the Effective Date in compliance
with the requirements of this Agreement.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 22 

 

  

Section 8.3           Closing Costs. Closing costs shall be allocated between
Seller and Purchaser in accordance with Section 1.2.

 

Section 8.4           Final Adjustment After Closing. If final bills are not
available or cannot be issued prior to Closing for any item being prorated under
Section 8.1, then Purchaser and Seller agree to allocate such items on a fair
and equitable basis as soon as such bills are available, final adjustment to be
made as soon as reasonably possible after the Closing. Payments in connection
with the final adjustment shall be due within 30 days of written notice. All
such rights and obligations shall survive the Closing.

 

Section 8.5           Tenant Deposits. All tenant and licensee security deposits
collected and not applied by Seller (and interest thereon if required by law or
contract) shall be transferred or credited to Purchaser at Closing. As of the
Closing, Purchaser shall assume Seller's obligations related to tenant and
licensee security deposits, but only to the extent they are credited or
transferred to Purchaser.

 

Section 8.6           Commissions. Seller and Purchaser each represent and
warrant to the other that no real estate brokerage commission is payable to any
person or entity in connection with the transaction contemplated hereby, and
each agrees to and does hereby indemnify and hold the other harmless against the
payment of any commission to any other person or entity claiming by, through or
under Seller or Purchaser, as applicable. This indemnification shall extend to
any and all claims, liabilities, costs and expenses (including reasonable
attorneys' fees and litigation costs) arising as a result of such claims and
shall survive the Closing.

 

ARTICLE 9

Representations and Warranties

 

Section 9.1           Seller's Representations and Warranties. Each Seller
represents and warrants to Purchaser, in each case as to itself and as to its
Property, as of the Effective Date and as of Closing Date (except for any of the
following representations and warranties that are made as of, or limited by, a
specific date) that:

 

9.1.1       Organization and Authority; Conflicts and Pending Actions. Seller
has been duly organized, is validly existing as a limited liability company, and
is in good standing in the state in which it was formed and in the state in
which the Property is located. Seller has the full right and authority and has
obtained any and all consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby. This
Agreement has been, and all of the documents to be delivered by Seller at the
Closing will be, authorized and executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms. There is no agreement to which Seller is a party
or, to Seller's knowledge, that is binding on Seller which is in conflict with
this Agreement. To Seller's knowledge, there is no pending or threatened action,
suit, arbitration or administrative or judicial proceeding or unsatisfied
judgment against Seller or relating to the Property (including, without
limitation, condemnation or eminent domain actions or proceedings against the
Real Property) or the transaction contemplated by this Agreement.

 

9.1.2       Rent Roll. As of the respective dates of the Rent Rolls attached
hereto as Exhibit G-1 and G-2, (a) the Rent Roll attached hereto as Exhibit G-1
is the Rent Roll that Hunter’s Creek Seller relies upon and uses in the ordinary
course of its business and lists all tenants of the Hunter’s Creek Property, (b)
the Rent Roll attached hereto as Exhibit G-2 is the Rent Roll that Metrowest
Seller relies upon and uses in the ordinary course of its business and lists all
tenants of the Metrowest Property, (c) and to Seller’s knowledge, the Lease
Files include all Leases and amendments. The Rent Roll to be attached to each
Seller’s Closing Certificate pursuant to Section 7.3.6 will be, as of the
respective dates of such Rent Rolls, the respective Rent Rolls that Hunter’s
Creek Seller and Metrowest Seller rely upon and use in the ordinary course of
their business and list all the respective tenants of the Hunter’s Creek
Property and the Metrowest Property.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 23 

 

  

9.1.3       Service Contracts, License Agreements and Equipment Leases. To
Hunter’s Creek Seller's knowledge, (a) the lists of Service Contracts, License
Agreements and Equipment Leases attached as Schedules to this Agreement
constitute true, correct and complete lists of all such Service Contracts,
License Agreements and Equipment Leases with regard to the Hunter’s Creek
Property, and (b) Hunter’s Creek Seller has neither received nor issued any
written notice of default with regard to any Service Contract, License Agreement
and/or Equipment Lease that has not been cured or waived. To Metrowest Seller's
knowledge, (i) the lists of Service Contracts, License Agreements and Equipment
Leases attached as Schedules to this Agreement constitute true, correct and
complete lists of all such Service Contracts, License Agreements and Equipment
Leases with regard to the Metrowest Property, and (b) Metrowest Seller has
neither received nor issued any written notice of default with regard to any
Service Contract, License Agreement and/or Equipment Lease that has not been
cured or waived.

 

9.1.4       Notices from Governmental Authorities. To Seller's knowledge, Seller
has not received from any municipal or governmental authority written notice of
any material violation of any laws applicable (or alleged to be applicable) to
the Real Property, or any part thereof, that has not been corrected, except as
may be reflected by the Property Documents or otherwise disclosed in writing to
Purchaser.

 

9.1.5       Operating Statements. The Operating Statements to be delivered to
Purchaser are the respective operating statements maintained by Hunter’s Creek
Seller and Metrowest Seller and relied on by Hunter’s Creek Seller and Metrowest
Seller for internal administration and accounting purposes; provided, however,
that Seller does not and will not represent or warrant that Purchaser will be
able to, or should be able to, operate the Property according to and with
similar results as shown in such operating statements.

 

9.1.6       Bankruptcy Proceedings. No bankruptcy, insolvency, rearrangement or
similar action or proceeding, whether voluntary or involuntary, is pending or,
to Seller’s knowledge, threatened against Seller, and Seller has no intention of
filing or commencing any such action or proceeding.

 

9.1.7       Special Assessments. To Hunter's Creek Seller’s knowledge, there are
no pending or threatened in writing special assessments under the Declaration of
Master Covenants, Conditions and Restrictions of Hunter's Creek, recorded in
Official Records Book 6065, Page 2309, as amended and supplemented from time to
time, with respect to the Hunter’s Creek Property. To Metrowest Seller’s
knowledge, there are no pending or threatened in writing special assessments or
under the Master Declaration of Protective Covenants and Restrictions for
Metrowest, recorded in Official Records Book 3759, Page 2756, as amended and
supplemented from time to time, with respect to the Metrowest Property.

 

Section 9.2           Purchaser's Representations and Warranties. Purchaser
represents and warrants to Seller that:

 

9.2.1       Organization and Authority. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing in the State of
Delaware and, as of the Closing Date will be qualified to do business in the
state in which the Real Property is located. Purchaser has the full right and
authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, authorized and properly executed
and constitute, or will constitute, as appropriate, the valid and binding
obligation of Purchaser, enforceable in accordance with their terms.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 24 

 

  

9.2.2       Conflicts and Pending Action. There is no agreement to which
Purchaser is a party or to Purchaser's knowledge binding on Purchaser which is
in conflict with this Agreement. There is no action or proceeding pending or, to
Purchaser's knowledge, threatened against Purchaser which challenges or impairs
Purchaser's ability to execute or perform its obligations under this Agreement.

 

9.2.3       ERISA. Purchaser is not an employee benefit plan (a "Plan") subject
to the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code"),
Purchaser's assets do not constitute "plan assets" within the meaning of the
"plan asset regulations" (29.C.F.R. Section 2510.3-101), and Purchaser's
acquisition of the Property will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

9.2.4       Prohibited Persons and Transactions. Neither Purchaser nor any of
its affiliates, nor any of their respective partners, members, shareholders or
other equity owners, and none of their respective employees, officers,
directors, representatives or agents is, nor will they become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Assets Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
Nationals and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities. In addition, Purchaser shall provide to Seller a completed OFAC
Information Form shown as Exhibit I attached hereto with content satisfactory to
Seller relating to Purchaser and the direct and indirect ownership interests in
Purchaser.

 

9.2.5       Bankruptcy Proceedings. No bankruptcy, insolvency, rearrangement or
similar action or proceeding, whether voluntary or involuntary, is pending or,
to Purchaser’s knowledge, threatened against Purchaser, and Purchaser has no
intention of filing or commencing any such action or proceeding.

 

Section 9.3           Parties’ Knowledge.

 

9.3.1       Seller’s Knowledge. Terms such as "to Seller's knowledge," "to the
best of Seller's knowledge" or like phrases mean the actual present and
conscious awareness or knowledge of Josh Champion, Andrew Zelman and Madeline
Lewis ("Seller's Representatives"), without any duty of inquiry or
investigation; provided that so qualifying Seller's knowledge shall in no event
give rise to any personal liability on the part of Seller's Representatives, or
any of them, or any other officer or employee of Seller, on account of any
breach of any representation or warranty made by Seller herein. Said terms do
not include constructive knowledge, imputed knowledge, or knowledge Seller or
such persons do not have but could have obtained through further investigation
or inquiry. No broker, agent, or party other than Seller is authorized to make
any representation or warranty for or on behalf of Seller.

 

9.3.2       Purchaser’s Knowledge. Terms such as "to Purchaser’s knowledge," "to
the best of Purchaser’s knowledge" or like phrases when used in this Agreement
shall mean the actual present and conscious awareness or knowledge of Ryan
MacDonald and Michael Konig ("Purchaser’s Knowledge Parties"), without any duty
of inquiry or investigation; provided that so qualifying Purchaser’s knowledge
shall in no event give rise to any personal liability on the part of Purchaser’s
Knowledge Parties, or any of them, or any other officer or employee of
Purchaser, on account of any breach of any representation or warranty made by
Purchaser herein. No broker, agent, or party other than Purchaser is authorized
to make any representation or warranty for or on behalf of Purchaser.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 25 

 

  

Section 9.4           Survival of Representations and Warranties; Post-Closing
Claims of Breach.

 

9.4.1       The representations and warranties set forth in this Article 9 are
made as of the Effective Date and, except as provided in clause (b) of
Section 7.3.6, are remade as of the Closing Date (pursuant to Seller’s Closing
Certificate to Purchaser and Purchaser’s Closing Certificate to Seller) and
shall not be deemed to be merged into or waived by the instruments of Closing,
but shall survive the Closing for a period of six (6) months (the "Survival
Period").

 

9.4.2       Each party shall have the right to bring an action against the other
on the breach of a representation or warranty hereunder, but only on the
following conditions: (a) the party bringing the action for breach first learns
of the breach after Closing and files such action within the Survival Period,
and (b) neither party shall have the right to bring a cause of action for a
breach of a representation or warranty unless the damage to such party on
account of such breach (individually or when combined with damages from other
breaches) equals or exceeds $50,000.00. Neither party shall have any liability
after Closing for the breach of a representation or warranty hereunder of which
the other party hereto had knowledge as of Closing. Notwithstanding any other
provision of this Agreement, any agreement contemplated by this Agreement, or
any rights which Purchaser might otherwise have at law, equity, or by statute,
whether based on contract or some other claim, Purchaser agrees that (i) any
liability of Hunter’s Creek Seller to Purchaser will be limited to
$1,375,000.00, and (ii) any liability of Hunter’s Creek Seller to Purchaser will
be limited to $1,125,000.00; provided that the foregoing limitations on
liability shall be independent of, and not apply to, each Seller’s obligations
with respect to post-Closing reconciliations of income and expense under
Sections 8.1 - 8.5. The provisions of this Section 9.4 shall survive the
Closing. Any breach of a representation or warranty that occurs prior to Closing
shall be governed by Article 10.

 

ARTICLE 10

Default and Remedies

 

Section 10.1         Seller's Remedies. If Purchaser fails to consummate the
purchase of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Seller to perform hereunder, or if prior to Closing any one or more of
Purchaser's representations or warranties are breached in any material respect,
and such default or breach is not cured by the earlier of the third (3rd)
business day after written notice thereof from Seller or the Closing Date
(except no notice or cure period shall apply if Purchaser fails to timely
consummate the purchase of the Property or the timely payment of the Purchase
Price hereunder), Seller shall be entitled, as its sole remedy (except as
provided in Section 4.10, Section 8.6, Section 10.3 and Section 10.4 hereof), to
terminate this Agreement and recover the Earnest Money as liquidated damages and
not as penalty, in full satisfaction of claims against Purchaser hereunder.
Seller and Purchaser agree that Seller's damages resulting from Purchaser's
default are difficult, if not impossible, to determine and the Earnest Money is
a fair estimate of those damages which has been agreed to in an effort to cause
the amount of such damages to be certain. If Closing is consummated, Seller
shall have all remedies available at law or in equity in the event Purchaser
fails to perform any obligation of Purchaser under this Agreement that by their
terms survive Closing and any obligations of Purchaser under the documents
executed and delivered by Purchaser at Closing.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 26 

 

  

Section 10.2         Purchaser's Remedies. If Seller fails to consummate the
sale of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Purchaser to perform hereunder, or if prior to Closing any one or more of
Seller's representations or warranties are breached in any material respect, and
such default or breach is not cured by the earlier of the third (3rd) business
day after written notice thereof from Purchaser or the Closing Date (Purchaser
hereby agreeing to give such written notice to Seller within one business day
after Purchaser first obtains knowledge of any such default or breach by Seller,
except no notice or cure period shall apply if Seller fails to timely consummate
the sale of the Property hereunder), Purchaser shall elect, as its sole remedy
(except as provided in Section 8.6, Section 10.3 and Section 10.4 hereof),
either to (a) terminate this Agreement by giving Seller timely written notice of
such election prior to or at Closing and recover the Earnest Money and
reimbursement of Purchaser’s actual and reasonable out of pocket third-party
expenses incurred in connection with this Agreement up to a maximum
reimbursement of $200,000.00, (b) enforce specific performance to consummate the
sale of the Property hereunder, or (c) waive said failure or breach and proceed
to Closing without any reduction in the Purchase Price; provided, however, that
if Seller conveys the Hunter’s Creek Property or the Metrowest Property or both
to a third-party or third-parties such that the remedy of specific performance
is unavailable to Purchaser, Purchaser shall have the right to seek its actual
damages against Seller in an amount not to exceed $5,000,000.00 in the aggregate
(but in no event shall Seller be liable for speculative, consequential,
punitive, exemplary or special damages). Notwithstanding anything herein to the
contrary, Purchaser shall be deemed to have elected to terminate this Agreement
if Purchaser fails to deliver to Seller written notice of its intent to file a
claim or assert a cause of action for specific performance or actual damages
against Seller on or before ten (10) business days following the scheduled
Closing Date or, having given such notice, fails to file a lawsuit asserting
such claim or cause of action for specific performance or actual damages in the
county in which the Earnest Money is deposited within two (2) months following
the scheduled Closing Date. Purchaser's remedies shall be limited to those
described in this Section 10.2 and Section 8.6, Section 10.3 and Section 10.4
hereof. IN NO EVENT SHALL SELLER'S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS,
OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR
OTHERWISE.

 

Section 10.3         Attorneys' Fees. In the event either party hereto employs
an attorney in connection with claims by one party against the other arising
from the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and actual expenses, including attorneys'
fees, incurred in connection with such claims.

 

Section 10.4         Other Expenses. If this Agreement is terminated due to the
default of a party, then the defaulting party shall pay any fees or charges due
to Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 27 

 

  

ARTICLE 11

Disclaimers, Release and Indemnity

 

Section 11.1         Disclaimers By Seller. Except as expressly set forth in
this Agreement or in any of the conveyance documents executed by Seller and
delivered to Purchaser at Closing, it is understood and agreed that Seller and
Seller's agents or employees have not at any time made and are not now making,
and they specifically disclaim, any warranties, representations or guaranties of
any kind or character, express or implied, with respect to the Property,
including, but not limited to, warranties, representations or guaranties as to
(a) matters of title (other than Seller's special warranty of title to be
contained in the Deed), (b) environmental matters relating to the Property or
any portion thereof, including, without limitation, the presence of Hazardous
Materials in, on, under or in the vicinity of the Property, (c) geological
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, limitations regarding the withdrawal
of water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Property or any portion
thereof is affected by any stream (surface or underground), body of water,
wetlands, flood prone area, flood plain, floodway or special flood hazard,
(e) drainage, (f) soil conditions, including the existence of instability, past
soil repairs, soil additions or conditions of soil fill, or susceptibility to
landslides, or the sufficiency of any undershoring, (g) the presence of
endangered species or any environmentally sensitive or protected areas,
(h) zoning or building entitlements to which the Property or any portion thereof
may be subject, (i) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Property or any portion
thereof, (l) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws, (n) the existence or non-existence of underground
storage tanks, surface impoundments, or landfills, (o) any other matter
affecting the stability and integrity of the Property, (p) the potential for
further development of the Property, (q) the merchantability of the Property or
fitness of the Property for any particular purpose, (r) the truth, accuracy or
completeness of the Property Documents, (s) tax consequences, or (t) any other
matter or thing with respect to the Property.

 

Section 11.2         Sale "As Is, Where Is". Purchaser acknowledges and agrees
that upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property "AS IS, WHERE IS, WITH ALL FAULTS," except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser's consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. By failing to terminate this Agreement prior to the expiration of the
Inspection Period, Purchaser acknowledges that Seller has afforded Purchaser a
full opportunity to conduct such investigations of the Property as Purchaser
deemed necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement.
Upon Closing, Purchaser shall assume the risk that adverse matters, including,
but not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Purchaser's inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser's residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 28 

 

  

Section 11.3         Seller Released from Liability. Purchaser acknowledges that
it will have the opportunity to inspect the Property during the Inspection
Period, and during such period, observe its physical characteristics and
existing conditions and the opportunity to conduct such investigation and study
on and of the Property and adjacent areas as Purchaser deems necessary, and
Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller from all responsibility
and liability, including without limitation, liabilities under the Comprehensive
Environmental Response, Compensation and Liability Act Of 1980 (42 U.S.C.
Sections 9601 et seq.), as amended ("CERCLA"), the Resource Conservation and
Recovery Act (42 U.S.C. Section 9601 et seq.), as amended, and the Oil Pollution
Act (33 U.S.C. Section 2701 et seq.) regarding the condition, valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever (including, but not limited to, with respect to the presence in the
soil, air, structures and surface and subsurface waters, of Hazardous Materials
or other materials or substances that have been or may in the future be
determined to be toxic, hazardous, undesirable or subject to regulation and that
may need to be specially treated, handled and/or removed from the Property under
current or future federal, state and local laws, regulations or guidelines, and
any structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property). Purchaser further hereby WAIVES (and by
Closing this transaction will be deemed to have WAIVED) any and all objections
and complaints (including, but not limited to, federal, state and local
statutory and common law based actions, and any private right of action under
any federal, state or local laws, regulations or guidelines to which the
Property is or may be subject, including, but not limited to, CERCLA) concerning
the physical characteristics and any existing conditions of the Property.
Purchaser further hereby assumes the risk of changes in applicable laws and
regulations relating to past, present and future environmental conditions on the
Property and the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of Hazardous Materials or other
contaminants, may not have been revealed by its investigation.

 

Section 11.4         "Hazardous Materials" Defined. For purposes hereof,
"Hazardous Materials" means "Hazardous Material," "Hazardous Substance,"
"Pollutant or Contaminant," and "Petroleum" and "Natural Gas Liquids," as those
terms are defined or used in Section 101 of CERCLA, and any other substances
regulated because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

Section 11.5         Intentionally Omitted.

 

Section 11.6         Survival. The terms and conditions of this Article 11 shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall be incorporated into the Deed.

 

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 29 

 

  

ARTICLE 12

Miscellaneous

 

Section 12.1         Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
to one or two assignees upon the following conditions: (a) the assignee or
assignees of Purchaser must be one or more entities controlled, either
exclusively or non-exclusively as a member of a venture, by the principals of
Purchaser, or to an entity for which entities controlled by the principals of
Purchaser will provide Property services or which will share in the economic
performance of the Property, (b) the assignee of Purchaser shall assume all
obligations of Purchaser hereunder, or the two respective assignees of Purchaser
hereunder shall assume all obligations of Purchaser hereunder with respect to
the Hunter’s Creek Property and the Metrowest Property, respectively, but in
either case Purchaser shall remain primarily liable for the performance of
Purchaser's obligations, (c) a copy of the fully executed written assignment and
assumption agreement or agreements shall be delivered to Seller at least five
(5) business days prior to Closing, and (d) the requirements in Section 12.17
are satisfied.

 

Section 12.2         Headings. The article, section, subsection, paragraph
and/or other headings of this Agreement are for convenience only and in no way
limit or enlarge the scope or meaning of the language hereof.

 

Section 12.3         Invalidity and Waiver. If any portion of this Agreement is
held invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative. The failure by either party to
enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party's right to enforce against the other party
the same or any other such term or provision in the future.

 

Section 12.4         Governing Law. This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the law of the
state in which the Real Property is located.

 

Section 12.5         Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

 

Section 12.6         Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

 

Section 12.7         Time. Time is of the essence in the performance of this
Agreement.

 

Section 12.8         Confidentiality; Press Releases. Purchaser shall make no
public announcement, press release or disclosure of the transactions
contemplated under this Agreement, nor any information related to this
Agreement, to outside brokers, media or third parties, before or after the
Closing, without the prior written specific consent of Seller; provided,
however, that Purchaser may, subject to the provisions of Section 4.7, make
disclosure of this Agreement (a) to its Permitted Outside Parties as necessary
to perform its obligations hereunder and (b) as may be required under laws,
rules or regulations applicable to Purchaser, including regulation and
requirements of the U.S. Securities and Exchange Commission and any other
regulatory or body having oversight over Purchaser or Purchaser’s direct or
indirect owners. Without limiting the foregoing requirement for Seller approval,
the name "Crow Holdings" shall not be used or referenced in any public
announcement, press release or disclosure relating to the transactions
contemplated under this Agreement. Purchaser acknowledges and agrees that the
use of such name in any public announcement, press release or disclosure is not
accurate and Purchaser will instruct Purchaser's partners, lenders, investors,
brokers, agents, employees, officers, directors, attorneys and representatives
(collectively, the "Purchaser Parties") to comply with this provision.
Purchaser, on behalf of itself and the Purchaser Parties, stipulates that the
breach of the requirements of this Section 12.8 will cause irreparable harm to
Seller for which damages may not constitute an adequate remedy. Accordingly,
Purchaser agrees, on its own behalf and on behalf of the Purchaser Parties, that
any breach of the requirements of this Section 12.8 may be enjoined by an
appropriate court order or judgment. Seller's remedies are not limited to
injunctive relief for a breach of the requirements of this Section 12.8, and all
legal and equitable remedies will continue to be available to Seller. The
provisions of this Section 12.8 shall survive Closing.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 30 

 

  

Section 12.9         No Electronic Transactions. The parties hereby acknowledge
and agree this Agreement shall not be executed, entered into, altered, amended
or modified by electronic means (provided that electronic transmittal of the
parties’ original signature page counterparts shall be permitted hereunder).
Without limiting the generality of the foregoing, the parties hereby agree the
transactions contemplated by this Agreement shall not be conducted by electronic
means, except as specifically set forth in the "Notices" section of this
Agreement.

 

Section 12.10       Notices. All notices required or permitted hereunder shall
be in writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by electronic mail addressed to the
electronic mail address set forth in Section 1.3 for the party to be notified
with a confirmation copy delivered by another method permitted under this
Section 12.10. Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee. Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient's electronic mail address. Except
for electronic mail notices as described above, no notice hereunder shall be
effective if sent or delivered by electronic means. In no event shall this
Agreement be altered, amended or modified by electronic mail or electronic
record. A party's address may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice. Copies of notices are for informational
purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice. Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Seller
shall be deemed given by Seller.

 

Section 12.11       Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and agree that the normal
rule of construction - to the effect that any ambiguities are to be resolved
against the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

Section 12.12       Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is
not a business day, in which event the period shall run until the end of the
next day which is a business day. Except as otherwise specifically provided
herein, the last day of any period of time described herein shall be deemed to
end at 5:00 p.m. local time in the state in which the Real Property is located.
As used herein, "business day" means a day that is not Saturday, Sunday or legal
holiday for national banks in the location where the Property is located.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 31 

 

  

Section 12.13       Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Agreement. To facilitate execution
of this Agreement, the parties may execute and exchange by electronic mail
scanned counterparts of the signature pages.

 

Section 12.14       No Recordation. Without the prior written consent of Seller,
there shall be no recordation of either this Agreement or any memorandum hereof,
or any affidavit pertaining hereto, and any such recordation of this Agreement
or memorandum or affidavit by Purchaser without the prior written consent of
Seller shall constitute a default hereunder by Purchaser, whereupon Seller shall
have the remedies set forth in Section 10.1 hereof; provided, however, that
Seller shall have the right to file a notice of lis pendens in connection with
an action for specific performance brought by Purchaser in accordance with
Section 10.2. In addition to any such remedies, Purchaser shall be obligated to
execute an instrument in recordable form releasing this Agreement or memorandum
or affidavit, and Purchaser's obligations pursuant to this Section 12.14 shall
survive any termination of this Agreement as a surviving obligation.

 

Section 12.15       Further Assurances. In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
either party at Closing, each party agrees to perform, execute and deliver, but
without any obligation to incur any additional liability or expense, on or after
the Closing any further deliveries and assurances as may be reasonably necessary
to consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

 

Section 12.16       Discharge of Obligations. The acceptance of the Deed by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing or which otherwise exist pursuant to the documents executed and
delivered by Seller to Purchaser at Closing.

 

Section 12.17       ERISA. Under no circumstances shall Purchaser have the right
to assign this Agreement to any person or entity owned or controlled by an
employee benefit plan if Seller's sale of the Property to such person or entity
would, in the reasonable opinion of Seller's ERISA advisors or consultants,
create or otherwise cause a "prohibited transaction" under ERISA. In the event
Purchaser assigns this Agreement or transfers any ownership interest in
Purchaser, and such assignment or transfer would make the consummation of the
transaction hereunder a "prohibited transaction" under ERISA and necessitate the
termination of this Agreement then, notwithstanding any contrary provision which
may be contained herein, Seller shall have the right to terminate this
Agreement.

 

Section 12.18       No Third Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Purchaser only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser's indemnity
obligation under Section 4.10 hereof.

 

Section 12.19       Reporting Person. Purchaser and Seller hereby designate the
Title Company as the "reporting person" pursuant to the provisions of Section
6045(e) of the Internal Revenue Code of 1986, as amended.

 

Section 12.20        Intentionally Omitted.

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 32 

 

  

Section 12.21      Jurisdiction and Venue. WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), EACH OF SELLER
AND PURCHASER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN DALLAS COUNTY, TEXAS, AND (B)
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER
SUCH PARTY.

 

Section 12.22      Radon Gas. Section 404.056(6), Florida Statutes, requires the
following notice to be provided with respect to the contract for sale or
purchase of any building: Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed Federal and State guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county health unit.

 

Section 12.23      Energy Disclosure. Purchaser hereby states that Purchaser has
received a copy of the Energy Efficiency Rating System Brochure prepared by the
Department of Community Affairs.

 

Section 12.24      Obligations Regarding Financial Information. Commencing upon
the Effective Date and for a period continuing until ninety (90) days after the
Closing Date (the "Cooperation Period"), Seller agrees to use its commercially
reasonable efforts to cooperate with Purchaser and its representatives and
agents in the preparation of a combined statement of revenues and certain
expenses relating to the operation of the Property audited in conformity with
the requirements of Rule 3-14 of Regulation S-X promulgated by the U.S.
Securities and Exchange Commission related to the most recent completed fiscal
year and the current fiscal year (the "Property Audits"); provided, however,
Seller shall not be required to incur any out of pocket expenses or costs unless
Purchaser reimburses Seller for the same.  During the Cooperation Period, Seller
shall (a) maintain, and after reasonable advance written notice from Purchaser,
provide access to such books and records of Seller and its property managers
reasonably related to the Property; and (b) after reasonable written notice to
Seller, make persons in charge of management of the Property (including the
applicable property manager) available for interview; provided, however, that
Seller shall be allowed to have other representatives present during any such
interviews. No later than five (5) business days after written request from
Purchaser, Seller shall provide to Purchaser a signed audit response letter from
Seller’s outside counsel, as required by Purchaser’s auditor. Seller
acknowledges that Purchaser may be required to update the Property Audits during
the Cooperation Period in order to meet the requirements of the Securities Act
of 1933, as amended, or the Securities Exchange Act of 1934, as amended,
including the rules and regulations thereunder. The obligations under this
Section 12.24 shall survive Closing.

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 33 

 

 

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

CH REALTY VII-CARROLL MF ORLANDO HUNTER'S CREEK, L.L.C.,

CH REALTY VII-CARROLL MF ORLANDO METROWEST, L.L.C.

AND

BLUEROCK REAL ESTATE, L.L.C.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER: CH REALTY VII-CARROLL MF ORLANDO HUNTER'S CREEK, L.L.C., a Delaware
limited liability company           Date executed by Seller By: CH Realty
VII-Carroll MF Orlando Properties, LLC, a Delaware limited liability company    
      September 7, 2017   By: Carroll Co-Invest III Orlando Portfolio, LLC, a
Georgia limited liability company                 By:   /s/ Josh Champion      
Name: Josh Champion       Title: Authorized Signatory             CH REALTY
VII-CARROLL MF ORLANDO METROWEST, L.L.C., a Delaware limited liability company  
          By: CH Realty VII-Carroll MF Orlando Properties, LLC, a Delaware
limited liability company               By: Carroll Co-Invest III Orlando
Portfolio, LLC, a Georgia limited liability company                 By:   /s/
Josh Champion       Name: Josh Champion       Title: Authorized Signatory

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 34 

 

 

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

CH REALTY VII-CARROLL MF ORLANDO HUNTER'S CREEK, L.L.C.,

CH REALTY VII-CARROLL MF ORLANDO METROWEST, L.L.C.

AND

BLUEROCK REAL ESTATE, L.L.C.

 

 

PURCHASER: BLUEROCK REAL ESTATE, L.L.C., a Delaware limited liability company  
    Date executed by Purchaser By: /s/ Michael Konig   Name: Michael Konig
September 7, 2017 Title: General Counsel

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 35 

 

 

JOINDER BY ESCROW AGENT

 

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Initial Earnest Money required to be deposited
under this Agreement and the interest earned thereto, in escrow, and shall
disburse the Earnest Money, and the interest earned thereon, pursuant to the
provisions of this Agreement.

 

  COMMONWEALTH TITLE OF DALLAS       Date executed by Escrow Agent By: /s/
Sharon L. Cooper   Name: Sharon L. Cooper September 8, 2017 Title: Escrow
Officer

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 36 

 

 

LIST OF EXHIBITS

 

A-1 - Legal Description of Hunter’s Creek Land       A-2 - Legal Description of
Metrowest Land       B - Form of Special Warranty Deed       C - Form of Bill of
Sale, Assignment and Assumption of Leases and Contracts       D - Form of FIRPTA
Certificate       E - Form of Notice to Tenants       F - Intentionally Omitted
      G-1 - Hunter’s Creek Rent Roll       G-2 - Metrowest Rent Roll       H -
Intentionally Omitted       I - OFAC Form

 

List of Schedules

 

Schedule 2.1.3 Hunter’s Creek Personal Property     Schedule 2.1.4 Hunter’s
Creek Service Contracts     Schedule 2.1.5 Hunter’s Creek License Agreements and
Hunter’s Creek Equipment Leases     Schedule 2.2.3 Metrowest Personal Property  
  Schedule 2.2.4 Metrowest Service Contracts     Schedule 2.2.5 Metrowest
License Agreements and Metrowest Equipment Leases

 

 PURCHASE AND SALE AGREEMENT (Hunter's Creek and Metrowest) – Page 37 

 

 

EXHIBIT A-1

 

LEGAL DESCRIPTION

 

HUNTER'S CREEK LAND

 

Lots 1 and 2, HUNTER'S CREEK TRACT 480, according to the plat thereof, as
recorded in Plat Book 40, Page 120, of the Public Records of Orange County,
Florida.

 

Non-Exclusive easement for ingress and egress as set forth and granted by Access
Easement recorded May 29, 1998, in Official Records Book 5491, Page 4521, of the
Public Records of Orange County, Florida.

 

Non-Exclusive easement for encroachment and of use, access and enjoyment in and
to the "Common Area" as defined and more particularly described in that certain
Second Amended and Restated Declaration of Master Covenants, Conditions and
Restrictions of Hunter's Creek, filed in Official Records Book 6065, Page 2309,
re-recorded in Official Records Book 6108, Page 4653, modified by Supplemental
Declaration to Second Amended and Restated Declaration of Master Covenants,
Conditions and Restrictions of Hunter's Creek filed in Official Records Book
6112, Page 1865, Termination of Class "C" Membership filed in Official Records
Book 6178, Page 2519, and Supplemental Declaration to Second Amended and
Restated Declaration of Master Covenants, Conditions and Restrictions of
Hunter's Creek, filed in Official Records Book 6285, Page 5991, and Supplemental
Declaration to Second Amended and Restated Declaration of Master Covenants,
Conditions and Restrictions of Hunter's Creek filed in Official Records Book
7735, Page 2464, and further amended by Certificate of First Amendment to the
Second Amended and Restated Declaration of Master Covenants, Conditions and
Restrictions of Hunter's Creek recorded in Official Records Book 7964, Page 263,
as amended by certificate of Second Amendment to the Second Amended and Restated
Declaration of Master Covenants, Conditions and Restrictions of Hunter's Creek,
recorded November 30, 2009 in Official Records Book 9968, Page 6699, as affected
by Notice, recorded May 28, 2010 in Official Records Book 10052, Page 5307, as
affected by Assignment of Declarant's Rights recorded August 11, 2011 in
Official Records Book 10253, Page 934, as amended by Third Amendment to the
Second Amended and Restated Declaration of Master Covenants, Conditions and
Restrictions of Hunter's Creek, recorded October 25, 2012 in Official Records
Book 10463, Page 1872, as amended by Fourth Amendment to the Second Amended and
Restated Declaration of Master Covenants, Conditions and Restrictions of
Hunter's Creek recorded October 2, 2014 in Official Records Book 10813, Page
3748 and as affected by Notice of Preservation recorded June 16, 2015 in
Official Records Book 10935, Page 6619, all of the Public Records of Orange
County, Florida.

 

Together with those non-exclusive easements and rights as set forth and granted
by Hunter's Creek Community Association, Inc., a Florida not for profit
Corporation, in favor of Realty Associates Fund VIII L.P., a Delaware limited
Partnership, recorded August 11, 2009, in Official Records Book 9916, Page 140,
of the Public Records of Orange County, Florida, for the purpose of signage and
access easement agreement, over, under and across lands as described therein.

 

 Exhibit A-1, Legal Description – Hunter’s Creek LandA-1

 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION

 

METROWEST LAND

 

Parcel 1 (Fee Simple Estate)

 

A portion of Tract 1, METROWEST, as recorded in Plat Book 16, pages 107 through
110 of the public records of Orange County, Florida, lying in Section 2,
Township 23 South, Range 28 East, City of Orlando, Orange County, Florida, being
more particularly described as follows:

 

Commence at the Westernmost corner of Tract 1, Metro West, according to the plat
thereof as recorded in Plat Book 16, pages 107 through 110 of the public records
of Orange County, Florida; thence run North 89° 47' 04" East along the most
Westerly Southerly line of said Tract 1, also being the Northerly line of Vetter
Isle as recorded in Plat Book Y, page 79 of the public records of said Orange
County, Florida for a distance of 647.22 feet; thence departing said Northerly
line continue North 89° 47' 23" East along said Southerly line for a distance of
646.35 feet to the Point of Beginning; thence departing said Southerly line run
North 00° 12' 37" West for a distance of 192.28 feet; thence run South 54° 15'
28" East for a distance of 94.56 feet; thence run North 55°04' 13" East for a
distance of 80.33 feet; thence run North 66° 07' 31" East for a distance of
108.04 feet; thence run North 62°43' 45" East for a distance of 101.16 feet;
thence run North 64°24' 44" East for a distance of 110.07 feet; thence run North
66°51' 29" East for a distance of 103.59 feet; thence run North 64°23' 25" East
for a distance of 111.60 feet; thence run North 87°44' 23' East for a distance
of 112.59 feet; thence run South 82°53' 29" East for a distance of 113.94 feet;
thence run North 77°49' 19" East for a distance of 83.90 feet, thence run North
75°33' 14" East for a distance of 92.82 feet; thence run North 69°42' 28" East
for a distance of 72.73 feet; thence run North 45°13' 25" East for a distance of
45.65 feet; thence run North 21°08' 41" East for a distance of 70.44 feet;
thence run North 06°56' 11" West for a distance of 93.26 feet; thence run North
21°32' 21" West for a distance of 93.14 feet; thence run North 19°51' 29" East
for a distance of 37.82 feet; thence run North 00°10' 47" East for a distance of
99.14 feet; thence run North 15°54' 21" East for a distance of 63.32 feet;
thence run North 90°00' 00" East for a distance of 75.98 feet to a point on the
Westerly right of way line of Lake Debra Drive according to the plat of
MetroWest Tract 1, Lot 7, as recorded in Plat Book 34, pages 50 and 51 of the
public records of Orange County, Florida; thence run South 03° 11' 47" East
along said right of way line for a distance of 240.79 feet to a point of
curvature of a curve concave Westerly and having a radius of 930.00 feet; thence
continuing along said Westerly right of way line run Southerly along said curve
through a central angle of 03°07' 59" for an arc distance of 50.85 feet to a
point of tangency; thence run South 00°03' 48" East for a distance of 327.81
feet; thence run North 89°56' 12" East for a distance of 35.00 feet to a point
on the Westerly boundary of MetroWest Tract 1, Lot 8 according to the plat
thereof as recorded in Plat Book 39, page 27 of the public records of Orange
County, Florida; thence run South 00°03' 48" East for a distance of 50.30 feet;
thence run South 06°19' 52" East for a distance of 180.95 feet to a point of
curvature of a curve concave Easterly and having a radius of 1000.00 feet,
thence continuing along said Westerly line run Southerly along said curve
through a central angle of 12°53' 28" for an arc distance of 224.99 feet to a
point of reverse curvature of a curve concave Westerly and having a radius of
500.00 feet, thence run Southerly along said curve through a central angle of
22°46' 31" for an arc distance of 198.75 feet to a point; thence run North
86°26' 49" West for a distance of 27.00 feet to a point on a non tangent curve
concave Westerly and having a radius of 473.00 feet; thence from a tangent
bearing of South 03°33' 03" West run Southerly along said curve through a
central angle of 09°35' 48" for an arc distance of 79.22 feet to a point; thence
run South 71°38' 01" West for a distance of 44.93 feet; thence run South 36°22'
41" West for a distance of 149.85 feet; thence run South 20°05' 36" West for a
distance of 102.40 feet; thence run South 16°21' 56" West for a distance of
382.58 feet; thence run South 00° 14' 29" East for a distance of 953.60 feet to
a point on the South line of aforesaid Section 2, also being a point on the
Southerly line of Metro West Tract 1, according to the plat thereof as recorded
in Plat Book 16, pages 107 through 110 of the public records of Orange County,
Florida; thence run South 89°45' 31" West along said South line for a distance
of 348.71 feet to the Southwesternmost corner of said Metro West Tract 1, also
being a point on the Westerly line of said Metro West Tract 1; thence departing
said South line run North 00° 19' 31" West along said Westerly line for a
distance of 887.85 feet; thence departing said Westerly line run the following
courses and distances; South 89°45' 09" West for a distance of 9.08 feet; thence
run South 70°15' 39" West for a distance of 22.96 feet; thence run South 44°04'
38" West for a distance of 60.93 feet; thence run South 77°10' 38" West for a
distance of 70.28 feet; thence run South 88°35' 31" West for a distance of 19.31
feet; thence run North 55°25' 15" West for a distance of 106.39 feet; thence run
North 38°26' 30" West for a distance of 7.87 feet; thence run South 89°45' 09"
West for a distance of 241.61 feet; thence run North 00°19' 31" West for a
distance of 348.77 feet; thence run North 36°11' 35" West for a distance of 4.78
feet; thence run North 19°26' 25" West for a distance of 62.36 feet; thence run
North 24°15' 32" West for a distance of 31.32 feet; thence run South 89°59' 01"
West for a distance of 29.91 feet; thence run North 05°09' 27" West for a
distance of 68.03 feet; thence run North 11°27' 19" East for a distance of
109.72 feet; thence run North 06°12' 17" West for a distance of 105.33 feet;
thence run North 17°14' 53" West for a distance of 171.51 feet; thence run North
00°08' 31" West for a distance of 185.59 feet; thence run South 89°47' 23" West
for a distance of 84.11 feet to aforesaid Point of Beginning.

 

 Exhibit A-2, Legal Description – Metrowest LandA-1

 

  

Said land is shown on the plat of ALEXAN AT METROWEST, according to the plat
thereof recorded in Plat Book 47, page 33, public records of Orange County,
Florida.

 

Parcel 2 (Easement):

 

Nonexclusive easement for pedestrian and vehicular access, ingress and egress
purposes for the benefit of Parcel 1 over, through and across the land
identified as "Easement Area - Metrowest Tract 1, Lot 8" in Exhibit C to the
Reciprocal Easement Agreement between Debra, Inc. and Windsor Residential
Harbortown, Inc., recorded in Official Records Book 5424, page 1968, Public
Records of Orange County, Florida.

 

Parcel 3 (Easement):

 

Nonexclusive easement for drainage purposes for the benefit of Parcel 1 reserved
in the Drainage Easement Agreement (Tract ID) between Spring Trace, L.L.C. and
Metrowest Master Association, Inc., recorded in Official Records Book 6279, page
3582, as amended by the Amendment to Drainage Easement Agreement (Tract ID)
recorded in Official Records Book 6716, page 4890, Public Records of Orange
County, Florida, in, on, upon, over and through the Drainage Easement Area
described in Exhibit "A" to said Amendment, and Second Amendment to Drainage
Easement Agreement (Tract ID), recorded in Official Records Book 7609, page
3588, Public Records of Orange County, Florida.

 

 Exhibit A-2, Legal Description – Metrowest LandA-2

 

  

Parcel 4 (Easement):

 

Nonexclusive easement for sanitary sewer utility purposes for the benefit of
Parcel 1 over, upon and across the land described in Exhibit C to the Sanitary
Sewer Easement and Stormwater Easement Agreement between Metrowest II Limited
Partnership and The Northwestern Mutual Life Insurance Company, recorded in
Official Records Book 6279, page 3613, as affected by Affidavit recorded in
Official Records Book 7119, Page 3877, Public Records of Orange County, Florida.

 

Parcel 5 (Easement):

 

Nonexclusive easements for the benefit of Parcel 1 as defined and more
particularly described in Section 6.1 of that certain Master Declaration of
Protective Covenants and Restrictions for MetroWest recorded March 13, 1986 in
Official Records Book 3759, page 2756, as affected by the Agreement Concerning
Transfer of Responsibilities recorded September 17, 1986 in Official Records
Book 3820, page 4314 and the Assignment and Assumption of Declarant's Rights and
Obligations recorded October 25, 2000 in Official Records Book 6115, page 4273,
and as amended August 10, 1987 in Official Records Book 3913, page 2944,
recorded November 17, 1987 in Official Records Book 3936, page 4185, recorded
March 28, 1988 in Official Records Book 3968, page 1279, recorded August 30,
1996 in Official Records Book 5114, page 1077 and recorded February 8, 2001 in
Official Records Book 6189, page 2476, and Certificate of Approval recorded
October 22, 2003 in Official Records Book 7161, page 2831, as amended by Third
Amendment, recorded February 8, 2006 in Official Records Book 8471, Page 1428;
Fourth Amendment, recorded January 15, 2010 in Official Records Book 9989, Page
1602, and Fifth Amendment to Master Declaration of Protective Covenants and
Restrictions for Metrowest, recorded September 23, 2014 in Official Records Book
10808, Page 8087, Public Records of Orange County, Florida.

 

Parcel 6 (Easement):

 

Nonexclusive easement for access and utilities for the benefit of Parcel 1 as
defined and more particularly described in that certain Utility Easement
Agreement recorded in Official Records Book 6314, Page 5929, as amended by
Amendment to Utility Easement Agreement recorded in Official Records Book 7609,
Page 3607, Public Records of Orange County, Florida.

 

 Exhibit A-2, Legal Description – Metrowest LandA-3

 

 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED

 

PREPARED BY:

 

            Attn:          



AFTER RECORDING RETURN TO:

 

            Attn:          



 

SPECIAL WARRANTY DEED

 

STATE OF FLORIDA §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY  OF ORANGE §  

 

THAT CH REALTY VII-CARROLL MF ORLANDO [HUNTER'S CREEK] [METROWEST], L.L.C., a
Delaware limited liability company ("Grantor"), whose mailing address is 3340
Peachtree Road, Suite 2250, Atlanta, GA 30326, Attention: Josh Champion, for and
in consideration of the sum of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, has GRANTED,
BARGAINED, SOLD, and CONVEYED and by these presents does GRANT, BARGAIN, SELL,
and CONVEY unto ___________________________, a _________________ ("Grantee"),
whose mailing address is _________________________________, the tract or parcel
of land in Orange County, Florida, described in Exhibit A, together with all
improvements, structures and fixtures situated thereon (collectively, the
"Property"), subject, however, to all easements, restrictions, reservations and
covenants now of record and further subject to all matters that a current,
accurate survey of the Property would show, together with those matters more
particularly described in Exhibit B attached hereto and made a part hereof for
all purposes, to the extent valid and subsisting as of the date hereof
(collectively, the "Permitted Exceptions").

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereunto in anywise belonging, unto Grantee, its successors and
assigns forever, subject to the Permitted Exceptions, and Grantor does hereby
bind itself, its successors and assigns, to WARRANT AND FOREVER DEFEND all and
singular the title to the Property, subject to the Permitted Exceptions, unto
the said Grantee, its successors and assigns against every person whomsoever
lawfully claiming or to claim the same or any part thereof by, through, or under
Grantor but not otherwise.

 

[Signature Page Follows]

 

 Exhibit B, Special Warranty DeedB-1

 

  

IN WITNESS WHEREOF, this instrument has been executed as of (but not necessarily
on) this ______ day of _______________ 2017.

 

      CH REALTY VII-CARROLL MF ORLANDO [HUNTER'S CREEK] [METROWEST], L.L.C., a
Delaware limited liability company               WITNESSES:     By: CH Realty
VII-Carroll MF Orlando Properties, LLC, a Delaware limited liability company    
                  By: Carroll Co-Invest III Orlando Portfolio, LLC, Print Name:
        a Georgia limited liability company                         By:   Print
Name:         Name:             Title: Authorized Signatory

 

STATE OF ______________ §   § COUNTY OF ____________ §

 

This instrument was acknowledged before me on _____________, 2017, by
________________, _________________ of Carroll Co-Invest III Orlando Portfolio,
LLC, a Georgia limited liability company, the manager of CH Realty VII-Carroll
MF Orlando Properties, LLC, a Delaware limited liability company, the sole
member of CH REALTY VII-CARROLL MF ORLANDO [HUNTER'S CREEK] [METROWEST], L.L.C.,
a Delaware limited liability company, on behalf of said limited liability
companies.

 

      Notary Public, State of ____________

 

 Exhibit B, Special Warranty DeedB-2

 

 



 

EXHIBIT A

 

[Description of the Property]

 

 

Exhibit B, Special Warranty Deed

B-3

 

 

EXHIBIT B

 

[Permitted Exceptions]

 

 

Exhibit B, Special Warranty Deed

B-4

 

 

EXHIBIT C

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

 

(Arium Hunter's Creek/Arium at Metrowest)

 

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION is made as of the _____ day of
__________________, 2017, by and between CH REALTY VII-CARROLL MF ORLANDO
[HUNTER'S CREEK] [METROWEST], L.L.C. a Delaware limited liability company
("Assignor"), and _________________________, a _________________________
("Assignee").

 

WITNESSETH:

 

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

 

[To Be Updated to reflect revisions to Article 2 of PSA]

 

1.             Assignor hereby sells, transfers, assigns and conveys to Assignee
the following:

 

(a)       All right, title and interest of Assignor in and to all tangible
personal property ("Personalty") set forth in the inventory on Exhibit A
attached hereto and made a part hereof, and located on, and used in connection
with the management, maintenance or operation of that certain land and
improvements located in the County of Orange, State of Florida, as more
particularly described in Exhibit B attached hereto and made a part hereof
("Real Property"), but excluding tangible personal property owned or leased by
Assignor's property manager or the tenants of the Real Property under the Tenant
Leases (as defined below).

 

(b)       All right, title and interest of Assignor in and to those certain
leases described on Exhibit C attached hereto and made a part hereof (the
"Tenant Leases"), relating to the leasing of space in the Real Property and all
of the rights, interests, benefits and privileges of the lessor thereunder, and
to the extent Assignee has not received a credit therefor under the Purchase
Agreement (as defined below), all prepaid rents and security and other deposits
held by Assignor under the Tenant Leases and not credited or returned to
tenants, but subject to all terms, conditions, reservations and limitations set
forth in the Tenant Leases.

 

(c)       To the extent assignable, all right, title and interest of Assignor in
and to those certain contracts set forth on Exhibit D attached hereto and made a
part hereof, and all warranties, guaranties, indemnities and claims (including,
without limitation, for workmanship, materials and performance) and which exist
or may hereafter exist against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating thereto (collectively, the
"Contracts").

 

(d)       All right, title and interest of Assignor in and to those agreements
set forth on Exhibit E attached hereto and made a part hereof (the "License
Agreements").

 

2.             This Bill of Sale, Assignment and Assumption is given pursuant to
that certain Agreement of Purchase and Sale (as amended, the "Purchase
Agreement") dated as of September ____, 2017, between Assignor and Assignee,
providing for, among other things, the conveyance of the Personalty, the Tenant
Leases and the Contracts.

 

 Exhibit C, Bill of Sale, Assignment and AssumptionC-1

 

 

3.             As set forth in Article 11 of the Purchase Agreement, which is
hereby incorporated by reference as if herein set out in full and except as set
forth herein, the property conveyed hereunder is conveyed by Assignor and
accepted by Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER
NATURE, EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE
AGREEMENT, IT BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE
AND EXCLUDE ALL WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES
CREATED BY ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE
PROPERTY CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER
WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY THE FLORIDA UNIFORM COMMERCIAL
CODE.

 

4.             Assignee hereby accepts the assignment of the Personalty, the
Tenant Leases, the Contracts and the License Agreements and agrees to assume and
discharge, in accordance with the terms thereof, all of the obligations
thereunder from and after the date hereof. Additionally, but without limiting
the generality of the foregoing, Assignee agrees to assume and discharge all
leasing commissions, costs for tenant improvements, legal fees and other costs
and expenses incurred with respect to Leases and Lease renewals and extensions
and License Agreements and License Agreement renewals and extensions executed
subsequent to the Effective Date of the Agreement and those set forth on Exhibit
E attached hereto.

 

5.             Assignee agrees to indemnify and hold harmless Assignor from any
cost, liability, damage or expense (including reasonable attorneys' fees)
arising out of or relating to Assignee's failure to perform any of the foregoing
obligations arising from and accruing on or after the date hereof.

 

6.             Assignor agrees to indemnify and hold harmless Assignee from any
cost, liability, damage or expense (including reasonable attorneys' fees)
arising out of or relating to Assignor's failure to perform any of the
obligations of Assignor under the Tenant Leases, Contracts or License
Agreements, to the extent accruing prior to the date hereof.

 

7.             This Bill of Sale, Assignment and Assumption may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

[Signature Page Follows]

 

 Exhibit C, Bill of Sale, Assignment and AssumptionC-2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale,
Assignment and Assumption as of the date first above written.

 

  ASSIGNOR:       CH REALTY VII-CARROLL MF ORLANDO [HUNTER'S CREEK] [METROWEST],
L.L.C., a Delaware limited liability company       By: CH Realty VII-Carroll MF
Orlando Properties, LLC, a Delaware limited liability company           By:
Carroll Co-Invest III Orlando Portfolio, LLC, a Georgia limited liability
company               By:         Name:          Title: Authorized Signatory

 

  ASSIGNEE:         , a               By:             Name:       Title:    

 

Exhibit A Personalty Exhibit B Real Property Exhibit C Tenant Leases Exhibit D
Contracts Exhibit E License Agreements Exhibit F Lease Costs and Expenses

 

 Exhibit C, Bill of Sale, Assignment and AssumptionC-3

 

 

EXHIBIT D

 

FIRPTA CERTIFICATE

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform _____________________ ("Transferee") that withholding of tax is not
required upon the disposition of a U.S. real property interest by CH REALTY
VII-CARROLL MF ORLANDO [HUNTER'S CREEK] [METROWEST], L.L.C. ("Transferor"), the
undersigned, in their capacity as _____________ of _____________, but not
individually, hereby certifies to Transferee the following on behalf of
Transferor:

 

1.       Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);

 

2.       Transferor's U.S. employer identification number is ___________; and

 

3.       Transferor's office address is ___________________________.

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated as of __________, 2017.

 



    , a               By:             Name:       Title:    

 

SWORN TO AND SUBSCRIBED BEFORE ME on ___________________________, 2017 by
______________, _________________ of _____________, a __________________, on
behalf of said __________________.

 

 

      Notary Public, State of ___________

 

 Exhibit D, FIRPTA CertificateD-1

 

 

EXHIBIT E

 

NOTICE TO TENANTS

 

_____________________, _________

 

           

 

Dear Tenant:

 

You are hereby notified that CH REALTY VII-CARROLL MF ORLANDO [HUNTER'S CREEK]
[METROWEST], L.L.C., a Delaware limited liability company ("Seller"), the
current owner of [Arium Hunter's Creek] [Arium at Metrowest] in Orlando, Florida
(the "Property") and the current owner of the landlord's interest in your lease
in the Property, has sold the Property to ________________, a
__________________________ ("New Owner"), as of the above date. In connection
with such sale, Seller has assigned and transferred its interest in your lease
and your security deposit thereunder in the amount of $____________ (the
"Security Deposit") to New Owner, and New Owner has assumed and agreed to
perform all of the landlord's obligations under your lease (including any
obligations set forth in your lease or under applicable law to repay or account
for the Security Deposit) from and after such date. New Owner acknowledges that
New Owner has received and is responsible for the Security Deposit.

 

Accordingly, (a) all your obligations under the lease from and after the date
hereof, including your obligation to pay rent, shall be performable to and for
the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease, including any obligations
thereunder or under applicable law to repay or account for the Security Deposit,
shall be the binding obligation of New Owner and its successors and assigns.
Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease is:

 

           

 

  Very truly yours,       SELLER:       CH REALTY VII-CARROLL MF ORLANDO
[HUNTER'S CREEK] [METROWEST], L.L.C., a Delaware limited liability company      
By: CH Realty VII-Carroll MF Orlando Properties, LLC, a Delaware limited
liability company           By: Carroll Co-Invest III Orlando Portfolio, LLC, a
Georgia limited liability company               By:         Name:         
Title: Authorized Signatory

 

 Exhibit E, Notice to TenantsE-1

 

 

  NEW OWNER:                    By:          Name:      Title:  

 

 Exhibit E, Notice to TenantsE-2

 

 

EXHIBIT F

 

[INTENTIONALLY OMITTED]

 

 Exhibit F, Tenant Estoppel CertificateF-1

 

  

EXHIBIT G-1

 

Hunter’s Creek Rent Roll

 

[follows this page]

 

 Exhibit G-1, Hunter’s Creek Rent RollG-1

 

  

EXHIBIT G-2

 

Metrowest Rent Roll

 

[follows this page]

 

 Exhibit G-2, Metrowest Rent RollG-2

 

  

EXHIBIT H

 

INTENTIONALLY OMITTED

 

 

Exhibit H, Intentionally Omitted

H-1

 

  

EXHIBIT I

 

OFAC Information* Form

 

1.Full legal name of person or entity entering into the Agreement:
______________________________    

 

2.Check the box that accurately describes the party named in Item 1:



¨ Individual - Skip to Item 6   ¨ Sole Proprietor - Skip to Item 6 ¨ Corporation
- Proceed to Item 3(a)   ¨ Limited Liability Company - Proceed to Item 3 ¨
Limited Partnership - Proceed to Item 3   ¨ General Partnership – Skip to Item 4
¨ Trust – Skip to Item 5       ¨ National or state chartered bank, savings and
loan or other regulated financial institution - proceed to Item 3(b)   ¨ Other
(please describe): ___________________ and proceed to Item 3

 



3.Is the party named in Item 1:

a. a publicly traded company on NYSE or NASDAQ or its wholly owned subsidiary?

¨Yes – (Provide ticker symbol ______ and skip to Item 6)        ¨No (Proceed to
Item 4)

b. a national or state chartered bank, savings and loan or regulated financial
institution or its wholly owned subsidiary?

¨Yes – (Provide relationship and skip to Item 6)        ¨No (Proceed to Item 4)

 

4.For the entity named in Item 1, provide the following information:



a.List state of formation:
_____________________________________________________________________________________

b.List name of Chairman, CEO and/or President:
__________________________________________________________________



   



c.List name of general partner(s) or manager(s) (if applicable), and each
upstream owner (direct or indirect) who holds a 25% or greater ownership
interest. The list must include owners with at least 50% aggregate upstream
ownership: _________________________________



   



   



d.For each entity named in 4.c, provide type of entity, state of formation, name
of general partner(s) or manager(s) (if applicable), and name of Chairman, CEO
and/or President and each upstream owner (direct or indirect) who holds a 25% or
greater ownership interest and include owners with at least a 50% aggregate
ownership. Please tier through each entity listed below until you reach an
individual or a publicly traded company. Attach additional sheets as
necessary: _____________________________________________________________________



   



   



   



e.List any person or entity not otherwise disclosed in this Section 4 who has
the right to control or direct the entity named in Item 1:
______________________________________________________________________________________________________



   

 



5.For each entity named in Item 1 that is a trust, please provide names of all
trustee(s) and beneficiary(ies):



   



   



 



6.Full legal name of person signing the
Agreement:____________________________________________________________

 

 

Exhibit I, OFAC Information

I-1

 

  

7.List full legal name of any entity that is in the signature block to the
Agreement and not otherwise listed in Item 1 or Item 4, including the state of
formation, name of general partner or manager (if applicable), and name of the
Chairman, CEO and/or President, for each or state NONE:

   



   



 



 

Exhibit I, OFAC Information

I-2

 

 

*WHAT IS OFAC?1



“OFAC” stands for the Office of Foreign Assets Control, an office of the U.S.
Department of the Treasury. OFAC has designated people, banks, companies and
other entities, and geographic areas that are considered a threat to national
security or who participate in activities that are against U.S. foreign policy.
Their names are placed on the Specially Designated Nationals and Blocked Persons
List (SDN list), which can be found on OFAC’s website (www.treas.gov/ofac). All
U.S. persons are prohibited from engaging in business with a person or entity on
the list or that is owned or controlled by a person or entity on the list (a
“Prohibited Person”).

 

*WHY HAVEN’T I HEARD ABOUT OFAC BEFORE?1

While sanctions and embargo programs have been in place for many years,
following the events of September 11, 2001, special attention has been focused
on ensuring that prohibited persons are not permitted to use the United States
to finance their activities. The U.S. government requires all U.S. persons to
comply and has implemented civil and criminal penalties for breach. As a result,
companies have implemented procedures to screen names and other information to
assure that they are complying with U.S. law and not doing business with a
Prohibited Person.

 

 

 





1 https://www.treasury.gov/resource-center/sanctions/Documents/cons.pdf

 

 

Exhibit I, OFAC Information

I-3

 

 

SCHEDULE 2.1.3

 

HUNTER’S CREEK PERSONAL PROPERTY

 

Hunters Creek - Personal Property Inventory Clubhouse   Office   Maintenance
Equipment Qty Item   Qty Item   Qty Item 3 Mesh Chair   1 Monitor   12 Hanging
Shelves 12 Counter Height Chair   3 Chair   1 Standing Shelf 10 Chair   1 Lamp  
1 Work Desk 1 Desk   2 Printer   2 Surge Protector 2 Pedestal   1 Desk   1 First
Aid Kit 2 Credenza   3 Filing Cabinet   1 Bucket/Mop 2 Lobby Chair   1
Entertainment Center   1 Trash Bin 2 Large Sofa   1 Candle Holder   3 Umbrella 1
Bench   1 Refrigerator   1 Rain Coat 3 Circular Table   1 Dishwasher   1 ZRS Mat
2 Coffee Table   1 Microwave   1 Radio 5 Side Table   1 Rug   1 Vacuum 2 Console
Table   1 TV   1 Water Cooler 1 Picnic Table   6 Speakers   1 Eye Wash Station 6
Armless Chair   4 Emergency Lights   3 Motorola Radio 4 Lounge Chair   1 Keurig
  5 Golf Cart 2 Large Arm Chair   8 Trash Bin   5 Golf Cart Charger 2 Love Seat
  1 Fire Extinguisher   1 Pressure Washer 1 Lamp   1 Pool Table   1 Air
Compressor 1 Miter Table   1 Paper Shredder   2 Air Handler 2 Parquet   1 Paper
Cutter   2 Condensing Unit 1 Plank Console   3 Dry Erase Board   1 Tile Cutter 1
Marquis Seating   1 Laminator   2 Hand Blower Pool Furniture   1 Pencil
Sharpener   1 Backpack Blower Qty Item   1 Floor Fan   1 Generator 48 Lounge
Chair   1 Step Stool   4 Charging Scale 36 Chair   1 Safe   3 Potable A/C 7
Dining Table   2 Golf Cart   1 Paint Sprayer 22 Tea Table   Model Home   7
Ladder 7 Umbrella   Qty Item   5 Extension Cord 3 Shade Structure   1 Queen Bed
and Bedding   3 Garden Hose 2 Canopy   2 Night Stand   2 A/C Gauges Fitness
Equipment   1 Dresser   1 Bolt Cutter Qty Item   3 Hanging Shelves   2 Caulk Gun
3 Treadmill   1 Desk w/Chair   1 Circular Saw 2 Elliptical   2 Side Chair   1
Claw Hammer 1 Recumbent Bike   1 Love Seat   5 Core Removal 1 Spin Bike   2 Bar
Stool   1 Drop Cord Tool 1 Functional Trainer   2 End Table   1 Face Shield 1
Accessory Kit   1 Coffee Table   2 Fire Cabinet 1 Multi Press   1 Rug   8
Flashlight 1 Lat Pulldown   1 Dinnerware   4 Gas Can 1 Led Extension   12 Wall
Art   3 Gas Blower 1 Decline Bench   20 Candle Holder   3 Goggles 1 Abdominal
Bench   10 Pottery   2 Grease Gun 1 Dumbbell Rack   7 Florals   2 Hand Dollies 1
Kettlebell Set   6 Mirrors   5 Nifty nabbers 1 Mulitmount   4 Lamp   1 Post Hole
Digger 2 Suspension Trainer   1 Radio   1 Pressure Hose 1 Plyo Cube   1 Dining
Table w/Chairs   1 Round Hose         1 Round Shovel         3 Rubber Boot      
  1 Screen Roller         2 Shovels         1 Sledge Hammer         3 Spot Light
        1 Square Shovel         3 Toilet Augers         4 Torch Set         1
Trench Shovel         1 Tubing Cutters         1 Drain Cleaner         1 Router
Skill         1 Ozone Machine         4 Air Movers

 

 

 

 

SCHEDULE 2.1.4

 

HUNTER’S CREEK SERVICE CONTRACTS

 

Hunters Creek - Summary of Contracts Vendor   Service   Terminable   Cancel
Notice   Cost Period AmeriGas   General Supplier   Y   60     AmeriScapes  
Landscaping   Y   30 (Apr.-Sep.) & 90 (Oct.-March)     Apartment Guide  
Marketing, Online   Y   M2M   Monthly Apartment Guide   Marketing, Online   Y  
M2M   Monthly Apartment List   Online   Y   M2M   Per-Service Apartments.com  
Online   Y   60   Monthly Broadcast Music Inc   Music Licensing   Y   30  
Annual KeyTrak   Electronic Keys/Locks   Y   45   Monthly Massey Services Inc  
Pest Control   Y   M2M   Monthly Massey Services Inc   Termite   Y   30   Annual
Mood Media   Music Licensing   Y   30   Monthly Progressive Waste Solutions  
Waste Removal   Y   30     Roberts Pool Service   Pool Maintenance   Y   M2M    
Scent Air   Air Freshener   Y   30   Monthly Valet Waste   Waste Removal   Y  
90 Day Notice starting 10/2020   Monthly Windstream   Telephone   Y   30  
Monthly Yelp   Marketing   Y   30   Monthly

 

 

 

 

SCHEDULE 2.1.5

 

HUNTER’S CREEK LICENSE AGREEMENTS AND

HUNTER’S CREEK EQUIPMENT LEASES

 

Hunters Creek - Summary of License Agreements and Equipment Leases Vendor  
Service   Cancel Notice   Cost Period Brighthouse Networks   Telephone   30 day
notice starting 12/2019     Canon Solutions America   Copier, Copier Maintenance
  60 Days starting 10/2020   Monthly

 

 

 

 

SCHEDULE 2.2.3

 

METROWEST PERSONAL PROPERTY

 

MetroWest - Personal Property Inventory Clubhouse Furniture   Business Center  
Maintenance Equipment Qty Item   Qty Item   Qty Item 5 Desk   1 Lanier Copier  
1 1 6" Bench Grinder 2 Credenza   1 Fire Extinguisher   1 Caulk Gun 12 Wall Art
  1 Trash Bin   2 Goggles/Glasses 7 Train Bin   Model   1 Fire Cabinet 1 Dell
Monitor   Qty Item   2 Hand Truck 4 Surge Protector   1 Accent Chest   1 50"
Garden Hose 1 Side Table   1 sofa   1 Pressure Hose 1 Fake Tree   1 Coffee Table
  2 Nitrogen Test Equipment 1 File Cabinet   1 Chairs   2 Recovery Tank 1
Refrigerator   1 Table   1 Vacuum Pump 1 Microwave   1 Rug   1 Gas Can 1
Dishwasher   1 Drapery   3 6" Gauge Hose 1 Dinnerware   1 Dining Table   1 Core
Remova Tool 1 Drinking Glasses   4 Dining Chairs   1 Tone Generator 1 Table   2
Queen Bed arc Bedding   1 6' Ladder 3 Chairs   2 Dresser   1 8' Ladder 1 Toaster
  2 Nightstand   1 25' Extension Cord 2 Fire Extinguisher   1 Desk w/Chair   1
50' Extension Cord 2 Armless Chairs   1 Accessories   2 Pressure Washer
S#2252035009 1 TV   Fitness Equipment   1 2-Tank Torch Set 1 Analog Lounge Bench
  Qty Item   1 Gas Blower 2 Saranac Bench   4 Treadmill   1 16 Gal Wet Vac
S#02040V6001 1 Love seat   3 Elliptical   2 Mini Wet Vac 14 Counter Chair   1
Recumbent Bike   1 Saw 6 Arm Chair   1 Rower   1 Hand Held Gad Blower 2 Armless
Lounge Chair   1 Multi-Press   1 Grease Gun 4 Carpet   1 Lat Pulldown   1 Bolt
Cutters 1 Sofa   1 Rear Delt   1 Floor Blower 3 Arm Lounge Chair   1 Led
Extension   1 Work Desk 4 High Back Chair   1 Leg Press   1 Desk Chair 10 Lounge
Chair   1 Functional Trainer   2 Rubber Boots 1 3 Seat Sofa   1 Adjustable Bench
  1 First Aid Kit 2 Table Lamp   1 Connexus Perimeter   1 Stair Help 1 Table   1
Heavy Bad Strap & Carabiner   5 Nifty Nabers 2 Link Table   1 Heavy Bag   1 Eye
Wash Station 2 Square Table   1 TXR Commercial Suspension Trainer   1 Square
Shovel 4 Circular Table   1 Dumbbell Rack   1 Round Shovel 1 Big Circular Table
  1 Dumbbells (10 pr)   4 Com.cool Portable A/C 6 Side Table   1 Wall Kiosk   1
Delta Shopmaster Grinder 2 Cocktail Table   1 Projector Bundle   1 Skilsaw
Circular Saw 2 Coffee Table   6 Indoor Cycle   1 Titan Keying Set 1 Pool Table  
1 accessory Package   1 Freon leak Detectoe             Golf Cart Chargers      
  Qty Item         4 Maint Cart         1 Office Cart         Maintenance Room  
      Qty Item         1 Canon Copy Machine         1  Keytrak Drawers         1
 White Board         1  Safe         6  Motorola Two Way Radios

 

 

 

 

SCHEDULE 2.2.4

 

METROWEST SERVICE CONTRACTS

 

MetroWest - Summary of Contracts Vendor   Service   Cancel Notice   Cost Period
AmeriScapes   Landscaping   90   Monthly Apartment Guide   Online   30   Monthly
Apartment Guide   Marketing, Online   M2M   Monthly Apartments.com   Online   60
  Monthly Aquatic Weed Control   Landscaping   30   Monthly Broadcast Music Inc
  Music Licensing   30   Annual KeyTrak   Electronic Keys/Locks   45   Monthly
Massey Services Inc   Pest Control   M2M   Monthly Mood Media   Music Licensing
  30   Monthly Scent Air   Air Freshener   30   Monthly Valet Waste   Waste
Removal   90 Day Notice Starting 10/2020   Monthly Valet Waste   Waste Removal  
30   Monthly Valet Waste   Waste Removal   60   Monthly Windstream   Telephone  
30     Zillow   Lead Tracking   M2M    

 

 

 

 

SCHEDULE 2.2.5

 

METROWEST LICENSE AGREEMENTS AND

METROWEST EQUIPMENT LEASES

 

MetroWest - Summary of License Agreements and Equipment Leases Vendor   Service
  Cancel Notice   Cost Period Brighthouse Networks   Cable Television, Internet,
Telephone   30 day notice starting 12/2019     Canon Solutions America   Copier
  60 Day Notice Starting 10/2020   Monthly

 

 

 